EXHIBIT 10.2

 

 

 

Published Revolving Deal CUSIP: 37943VBJ1

Published Revolving Facility CUSIP: 37943VBK8

CREDIT AGREEMENT

Dated as of July 9, 2019

among

GLOBAL PAYMENTS INC.,

The Other Borrowers Party Hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and an L/C Issuer

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent and an L/C Issuer

BOFA SECURITIES, INC.,

JPMORGAN CHASE BANK, N.A.,

as Joint Bookrunners

BOFA SECURITIES, INC.,

JPMORGAN CHASE BANK, N.A.,

CAPITAL ONE, N.A.,

MUFG BANK, LTD.,

PNC CAPITAL MARKETS LLC,

SUNTRUST ROBINSON HUMPHREY, INC.,

TD SECURITIES (USA) LLC,

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers

CAPITAL ONE, N.A.,

MUFG BANK, LTD.,

PNC BANK, NATIONAL ASSOCIATION,

SUNTRUST BANK,

TD BANK, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

and

FIFTH THIRD BANK,

as Documentation Agents

and

The Other Lenders and L/C Issuers Party Hereto



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      36  

1.03

  Accounting Terms      36  

1.04

  Rounding      37  

1.05

  Exchange Rates; Currency Equivalents; Rates      38  

1.06

  Additional Alternative Currencies      38  

1.07

  Change of Currency      39  

1.08

  Times of Day      40  

1.09

  Letter of Credit Amounts      40  

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     40  

2.01

  Loans      40  

2.02

  Borrowings, Conversions and Continuations      41  

2.03

  Letters of Credit      44  

2.04

  Swing Line Loans      55  

2.05

  Prepayments      58  

2.06

  Termination or Reduction of Commitments      59  

2.07

  Repayment of Loans      60  

2.08

  Interest      60  

2.09

  Fees      61  

2.10

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     61  

2.11

  Evidence of Debt      62  

2.12

  Payments Generally; Administrative Agent’s Clawback      62  

2.13

  Sharing of Payments by Lenders      64  

2.14

  Cash Collateral      65  

2.15

  Defaulting Lenders      66  

2.16

  Designated Borrowers      69  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     71  

3.01

  Taxes      71  

3.02

  Illegality      76  

3.03

  Inability to Determine Rates      77  

3.04

  Increased Costs      78  

3.05

  Compensation for Losses      80  

3.06

  Mitigation Obligations; Replacement of Lenders      81  

3.07

  LIBOR Successor Rate      81  

3.08

  Survival      82  

 

i



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS PRECEDENT

     83  

4.01

  Conditions to Effectiveness      83  

4.02

  Conditions to the Borrowing of the Closing Date Revolving Loans      84  

4.03

  Conditions to all Other Credit Extensions      86  

4.04

  Certain Funds Availability      87  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     87  

5.01

  Existence and Standing      87  

5.02

  Authorization and Validity      88  

5.03

  No Conflict; Government Consent      88  

5.04

  Financial Statements      88  

5.05

  Material Adverse Effect      89  

5.06

  Solvency      89  

5.07

  Litigation      89  

5.08

  Disclosure      89  

5.09

  Regulation U      90  

5.10

  Investment Company Act      90  

5.11

  OFAC, FCPA      90  

5.12

  EEA Financial Institution      90  

5.13

  Taxes      90  

5.14

  ERISA      90  

5.15

  Environmental Matters      90  

5.16

  Use of Proceeds      91  

ARTICLE VI AFFIRMATIVE COVENANTS

     91  

6.01

  Financial Reporting      91  

6.02

  Notices of Material Events      93  

6.03

  Conduct of Business      93  

6.04

  Compliance with Laws      94  

6.05

  Inspection; Keeping of Books and Records      94  

6.06

  OFAC, FCPA      94  

6.07

  Payment of Tax Liabilities      94  

6.08

  Maintenance of Properties; Insurance      94  

ARTICLE VII NEGATIVE COVENANTS

     95  

7.01

  Liens      95  

7.02

  Subsidiary Indebtedness      97  

7.03

  Financial Covenants      98  

7.04

  Asset Sales      99  

7.05

  Mergers      99  

7.06

  OFAC, FCPA      99  

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     100  

8.01

  Events of Default      100  

8.02

  Acceleration, Etc.      102  

8.03

  Application of Funds      103  

ARTICLE IX ADMINISTRATIVE AGENT

     103  

9.01

  Appointment and Authority      103  

9.02

  Rights as a Lender      104  

9.03

  Exculpatory Provisions      104  

9.04

  Reliance by Administrative Agent      105  

9.05

  Delegation of Duties      105  

9.06

  Resignation of Administrative Agent      106  

9.07

  Non-Reliance on Administrative Agent and Other Lenders      107  

9.08

  No Other Duties, Etc.      107  

9.09

  Administrative Agent May File Proofs of Claim      108  

9.10

  ERISA Matters      108  

ARTICLE X MISCELLANEOUS

     109  

10.01

  Amendments, Etc.      109  

10.02

  Notices; Effectiveness; Electronic Communication      112  

10.03

  No Waiver; Cumulative Remedies; Enforcement      114  

10.04

  Expenses; Indemnity; Damage Waiver      115  

10.05

  Payments Set Aside      117  

10.06

  Successors and Assigns      117  

10.07

  Treatment of Certain Information; Confidentiality      124  

10.08

  Right of Setoff      125  

10.09

  Interest Rate Limitation      125  

10.10

  Counterparts; Integration; Effectiveness; Amendment and Restatement      126  

10.11

  Survival of Representations and Warranties      126  

10.12

  Severability      126  

10.13

  Replacement of Lenders      127  

10.14

  Governing Law; Jurisdiction; Etc.      128  

10.15

  Waiver of Jury Trial      130  

10.16

  No Advisory or Fiduciary Responsibility      130  

10.17

  Electronic Execution of Assignments and Certain Other Documents      130  

10.18

  USA PATRIOT Act      131  

10.19

  Judgment Currency      131  

10.20

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      132
 

ARTICLE XI COMPANY GUARANTEE

     132  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

   Existing Letters of Credit

2.01

   Commitments and Applicable Percentages

2.03

   L/C Commitments

2.04

   Swing Line Commitment

5.11

   Borrowers

7.01

   Existing Liens

7.02

   Indebtedness of Material Subsidiaries

10.02

   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

 

A-1

   Loan Notice

A-2

   Swing Line Loan Notice

B-1

   Revolving Note

B-2

   Swing Line Note

C

   Compliance Certificate

D

   Assignment and Assumption

E

   [Reserved]

F

   Borrower Request and Assumption Agreement

G

   Borrower Notice

H

   U.S. Tax Compliance Certificates

I

   Solvency Certificate

J

   Notice of Loan Prepayment

K

   List of Outstanding Letters of Credit

 

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of July 9, 2019, among GLOBAL PAYMENTS
INC., a Georgia corporation (the “Company”), the other Borrowers from time to
time party hereto, each Lender and L/C Issuer from time to time party hereto,
and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Person
(i) acquires any going business or all or substantially all of the assets of any
Person or division or other business unit or segment thereof, whether through
purchase of assets, merger or otherwise, or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority of the voting or total Equity Interests of a
Person.

“Acquisition Debt” means any Indebtedness for borrowed money of the Company or
any of its Subsidiaries that has been issued for the purpose of financing, in
whole or in part, a Qualifying Acquisition and any related transactions or
series of related transactions (including for the purpose of refinancing or
replacing all or a portion of any pre-existing Indebtedness of the Company, any
of its Subsidiaries or the Person(s) or assets to be acquired); provided that
(a) the release of the proceeds thereof to the Company and its Subsidiaries is
contingent upon the consummation of such Qualifying Acquisition and, pending
such release, such proceeds are held in escrow (and, if the definitive agreement
(or, in the case of a tender offer or similar transaction, the definitive offer
document) for such Qualifying Acquisition is terminated prior to the
consummation of such Qualifying Acquisition or if such Qualifying Acquisition is
otherwise not consummated by the date specified in the definitive documentation
relating to such Indebtedness, such proceeds shall be promptly applied to
satisfy and discharge all obligations of the Company and its Subsidiaries in
respect of such Indebtedness) or (b) such Indebtedness contains a “special
mandatory redemption” provision (or other similar provision) or otherwise
permits such Indebtedness to be redeemed or prepaid if such Qualifying
Acquisition is not consummated by the date specified in the definitive
documentation relating to such Indebtedness (and if the definitive agreement
(or, in the case of a tender offer or similar transaction, the definitive offer
document) for such Qualifying Acquisition is terminated in accordance with its
terms prior to the consummation of such Qualifying Acquisition or such
Qualifying Acquisition is otherwise not consummated by the date specified in the
definitive documentation relating to such Indebtedness, such Indebtedness is so
redeemed or prepaid within 90 days of such termination or such specified date,
as the case may be).



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America (or any designated branch offices
or Affiliates of Bank of America) in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Eurocurrency Rate Loan” has the meaning specified in Section 3.02.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Revolving Commitments” means the aggregate Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Effective Date is THREE BILLION DOLLARS ($3,000,000,000).

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and in effect from time to time.

“Alternative Currency” means, with respect to Revolving Loans and Letters of
Credit, each of Euro, Sterling, Canadian Dollars and each other currency (other
than Dollars) that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer(s), as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Company or any of its Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption, including the
United States Foreign Corrupt Practices Act of 1977, as amended.

“Anti-Money Laundering Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries relating to
money laundering, including the PATRIOT Act.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender at any time, with
respect to such Lender’s Commitment, the percentage (carried out to the ninth
decimal place) of the Aggregate Revolving Commitments represented by such
Lender’s Commitment at such time, subject to adjustment as provided in
Section 2.15; provided that if the commitment of each Lender to make Revolving
Loans and the obligation of the L/C Issuers to make L/C Credit Extensions have
been terminated pursuant to Section 8.01 or if the Aggregate Revolving
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The Applicable Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 2.01,
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to Section 2.02.

“Applicable Rate” means with respect to Revolving Loans, Swing Line Loans, the
Commitment Fee and Letter of Credit Fees, the following percentages per annum,
based upon the Public Debt Rating as set forth below:

 

Public Debt

Rating

   Commitment
Fee     Eurocurrency
Rate Loans and
LIBOR Daily
Loans     Base Rate
Loans     Letter of
Credit Fees  

³ BBB+ / Baa1

     0.125 %      1.125 %      0.125 %      1.125 % 

   BBB / Baa2

     0.150 %      1.250 %      0.250 %      1.250 % 

   BBB- / Baa3

     0.175 %      1.375 %      0.375 %      1.375 % 

   BB+ / Ba1

     0.225 %      1.625 %      0.625 %      1.625 % 

£ BB / Ba2

     0.300 %      1.875 %      0.875 %      1.875 % 

Initially, the Applicable Rate shall be determined based upon the Public Debt
Rating specified in a certificate delivered to the Administrative Agent on the
Closing Date and signed by a responsible officer of the Company. Thereafter,
each change in the Applicable Rate resulting from a publicly announced change in
the Public Debt Rating shall be effective during the period commencing on the
date of the public announcement thereof and ending on the date immediately
preceding the next such change pursuant to this Agreement. If the rating system
of Moody’s or S&P shall change, or if either such rating agency shall cease to
be in the business of rating corporate debt obligations, the Company and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the rating most recently in effect prior to such
change or cessation.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer(s), as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Applicant Borrower” has the meaning specified in Section 2.16(a).

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Lender” means (i) the financial institutions and lenders in the
syndication plan agreed by the Company and the Arrangers on or prior to May 27,
2019 (with any changes that the Company requests after such date, subject to the
Arrangers’ consent to such changes (such consent not to be unreasonably
withheld)) and (ii) any lender to which the Company consents.

“Arrangers” means (a) BofA Securities, Inc., in its capacity as joint lead
arranger and joint bookrunner and (b) JPMorgan Chase Bank, N.A., in its capacity
as joint lead arranger and joint bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the Fiscal Year ended December 31, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Company and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means, the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments in their entirety pursuant to Section 2.06, and
(c) the date of termination of the commitment of each Lender to make Revolving
Loans and of the obligation of the L/C Issuers to make L/C Credit Extensions
pursuant to Section 8.01.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank Subsidiary” means any Subsidiary that is a bank, limited purpose bank, or
similarly regulated Person.

 

4



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 0.50%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Eurocurrency Base Rate plus 1%. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“BIN/ISO Agreements” means (a) any sponsorship, depository, processing or
similar agreement with a bank or financial institution providing for the use of
such bank or financial institution’s BIN or ICA (or similar mechanism) to clear
credit card transactions through one or more card associations, or (b) any
agreement with any independent sales organization or similar entity related to,
or providing for, payments processing to merchant customers.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Borrower” means each of the Company and any Designated Borrower that is
identified on Schedule 5.11 as a Borrower or becomes a Designated Borrower under
the terms of Section 2.16. For the avoidance of doubt, (a) the Obligations of
any Designated Borrower that is a Foreign Subsidiary shall be several in nature,
and (b) no Foreign Subsidiary, including any Designated Borrower that is a
Foreign Subsidiary, shall be a guarantor of any Obligation of (i) a U.S. Person
or (ii) a disregarded entity of a U.S. Person.

“Borrower Materials” has the meaning specified in Section 6.01.

“Borrower Notice” has the meaning specified in Section 2.16(a).

“Borrower Request and Assumption Agreement” has the meaning specified in
Section 2.16(a).

“Borrowing” means each of the following, as the context may require: (a) a
borrowing of Swing Line Loans pursuant to Section 2.04 and (b) a borrowing
consisting of simultaneous Loans of the same Type, in the same currency and, in
the case of Eurocurrency Rate Loans, having the same Interest Period made by
each of the Lenders pursuant to Section 2.01.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars or a LIBOR Daily Loan, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan or LIBOR Daily Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan or
LIBOR Daily Loan, means any such day on which dealings in deposits in Dollars
are conducted by and between banks in the London interbank eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollars” means the lawful currency of Canada.

“Canadian Receivables” means the accounts receivable of Global Payments Direct
generated in the ordinary course of business of its merchant processing business
in Canada, including VISA receivables, debit card receivables, merchant
charge-back receivables and merchant business receivables (relating to fees owed
to Global Payments Direct by its Canadian VISA merchants) generated in
connection with such business and any indemnities or obligations of VISA related
to non-payment of the foregoing.

“Canadian Receivables Collateral” means, collectively, the Canadian Receivables,
the accounts maintained by Global Payments Direct with Canadian Imperial Bank of
Commerce and into which are deposited only proceeds of the Canadian Receivables
and other sums anticipated for use in connection with the settlement of the
Canadian Receivables, and any foreign exchange hedging contracts entered into by
Global Payments Direct in order to mitigate foreign currency exchange risk
arising in respect of obligations under the Canadian Receivables Credit
Facility, together with all products and proceeds of the foregoing.

 

6



--------------------------------------------------------------------------------

“Canadian Receivables Credit Facility” means the documents evidencing the credit
facility made available to Global Payments Direct by Canadian Imperial Bank of
Commerce providing for short-term advances to Global Payments Direct made in
respect of the Canadian Receivables, with the obligations of Global Payments
Direct under such credit facility to be Guaranteed by the Company and certain
Subsidiaries, together with any refinancings or replacements of such credit
facility and any amendments or modifications of such credit facility or
refinancing or replacement, in each case to the extent any such refinancing,
replacement, amendment or modification remains a facility of a substantially
similar nature as the Canadian Receivables Credit Facility as of the date
hereof.

“Capital Lease Obligations” of any Person means, subject to Section 1.03(b), the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable L/C Issuer(s) shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer. “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, overdraft,
credit cards, debit cards, p-cards (including purchasing cards and commercial
cards), funds transfer, automated clearinghouse, zero balance accounts, returned
check concentration, controlled disbursement, lockbox, account reconciliation
and reporting and trade finance services and other cash management services.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives promulgated
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, implemented or issued.

 

7



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 35.0% of the
then-outstanding shares of capital stock or equivalent interests of the Company
the holders of which are ordinarily, in the absence of contingencies, entitled
to vote for members of the board of directors or equivalent governing body of
the Company on a fully diluted basis, even though the right to so vote has been
suspended by the happening of such a contingency; (b) during any period of
twelve consecutive months following the Effective Date, the board of directors
of the Company shall cease to consist of a majority of individuals (i) who were
directors of the Company on the first day of such period or (ii) whose election
or nomination for election to the board of directors of the Company was
recommended or approved by at least a majority of directors who were directors
of the Company on the first day of such period, or whose election or nomination
for election was so approved; or (c) the Company ceasing to own, directly or
indirectly, 100% of the Equity Interests of each Designated Borrower.

“Closing Date” means the date on which the conditions specified in Section 4.02
are satisfied (or waived in accordance with Section 10.01).

“Closing Date Revolving Loans” means the Revolving Loans to be borrowed by the
Company on the Closing Date in an amount which, together with all other
borrowings being made or debt securities being issued by the Company or its
Subsidiaries on the Closing Date, does not in the Company’s good faith
determination exceed the aggregate amount necessary to finance the TSYS Merger
Refinancing, to pay any cash payments in lieu of fractional shares payable in
accordance with the terms of the TSYS Merger Agreement or any fees and expenses
in connection with TSYS Merger.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01, in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto or in any
documentation executed by such Lender pursuant to Section 2.02(f), as
applicable, as such amount may be increased or decreased from time to time in
accordance with this Agreement.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

8



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means the Company and the Subsidiaries on a consolidated basis in
accordance with GAAP.

“Consolidated EBITDA” means, for any period, the sum of the following in each
case determined on a consolidated basis in accordance with GAAP (to the extent
applicable), without duplication, with respect to the Company and its
Subsidiaries, the sum of Net Income for such period plus (1) each of the
following for such period (to the extent deducted in determining Net Income):
(i) federal, state, local and foreign income, value added and similar taxes,
(ii) depreciation, (iii) amortization, (iv) Interest Expense; (v) extraordinary
or unusual losses incurred other than in the ordinary course of business,
(vi) Non-Cash Items to the extent such Non-Cash Items do not represent an
accrual or reserve for a future cash expenditure, charge or loss and
(vii) Non-Recurring Items; minus (2) each of the following for such period (to
the extent included in determining Net Income): (i) extraordinary or unusual
gains realized other than in the ordinary course of business; and (ii) non-cash
income or gains plus (3) with respect to any acquisition, disposition,
investment, restructuring, cost savings initiative, and other initiatives, cost
savings, synergies and operating expense reductions (calculated on a pro forma
basis as though such cost savings, synergies or operating expense reductions had
been realized on the first day of such period and as if such cost savings,
synergies or operating expense reductions were realized during the entirety of
such period) that, as of the date of calculation with respect to such period,
are anticipated by the Company in good faith to be realized within 18 months
following such transaction or initiative (or with respect to the TSYS Merger,
anticipated by the Company in good faith to be realized within 24 months of the
TSYS Merger); provided that (A) such cost savings, synergies or operating
expense reductions under this clause (3) are factually supportable and (B) the
aggregate amount of such adjustments under this clause (3) taken into account in
determining Consolidated EBITDA for any period of determination shall not exceed
an aggregate amount equal to 15% of Consolidated EBITDA (as calculated without
giving effect to this clause (3)). For the avoidance of doubt, “Consolidated
EBITDA” shall be calculated on a pro forma basis (in a manner consistent with
this definition and the definitions referred to herein) in accordance with the
terms in Section 1.03(a).

“Consolidated Net Tangible Assets” means the total assets of the Company and its
Subsidiaries on a Consolidated basis, less goodwill, trade names, trademarks,
patents, unamortized debt discount and related expense and other like
intangibles, all as described on the most recent Consolidated balance sheet of
the Company and its Subsidiaries, and calculated based on positions as reported
in the Company’s Consolidated financial statements determined in conformity with
GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has the meaning correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

9



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan or a LIBOR
Daily Loan, the Default Rate shall be an interest rate equal to the interest
rate (including any Applicable Rate) otherwise applicable to such Loan plus 2%
per annum, in each case to the fullest extent permitted by applicable Laws and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the applicable
L/C Issuer(s), the Swing Line Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swing Line Loans) within two Business Days of the date
when due, (b) has notified the Company, the Administrative Agent, any L/C Issuer
or the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
with respect to its funding obligations hereunder, or generally under agreements
in which it commits to extend credit (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
a manner satisfactory to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, (iii) become the subject of a Bail-In Action or
(iv) taken any action in further of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Equity Interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so

 

10



--------------------------------------------------------------------------------

long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or any other
nation or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.15(d)) as of the date established therefor by the Administrative Agent
in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Company, the L/C Issuers, the Swing Line Lender and
each other Lender promptly following such determination.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Designated Borrower” means any Subsidiary that has been designated as a
Borrower pursuant to the terms hereof and that has not ceased to be a Borrower
pursuant to the terms hereof.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

“Designated Lender” has the meaning specified in Section 3.02.

“Disqualified Institution” means, on any date, (a) any Person designated by the
Company as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the Effective Date and (b) any other Person
that is a competitor of the Company or any of its Subsidiaries, which Person has
been designated by the Company as a “Disqualified Institution” by written notice
to the Administrative Agent and the Lenders (by posting such notice to the
Platform) not less than two (2) Business Days prior to such date; provided that
“Disqualified Institutions” shall exclude any Person that the Company has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent and the Lenders from time to time.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C
Issuer(s), as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

11



--------------------------------------------------------------------------------

“DQ List” has the meaning specified in Section 10.06(g)(iv).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are first satisfied (or waived in accordance with Section 10.01).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(ii) and (iv) (subject to such consents, if any,
as may be required under Section 10.06(b)(ii)). For the avoidance of doubt, any
Disqualified Institution is subject to Section 10.6(g).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

12



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any Reportable Event; (b) the failure to contribute the
minimum required contribution under Section 412 of the Code; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “EUR” mean the single currency of the Participating Member States.

“Eurocurrency Base Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan:

(i) in the case of Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or, if not available, a comparable or successor rate, which rate is
approved by the Administrative Agent, as published by Bloomberg (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at
or about 11:00 a.m., London time, two Business Days prior to the commencement of
such Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;

(ii) in the case of any Eurocurrency Rate Loan denominated in Canadian Dollars,
the rate per annum equal to the Canadian Dealer Offered Rate, or, if not
available, a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:00 a.m.
(Toronto, Ontario time) on the Rate Determination Date with a term equivalent to
such Interest Period;

 

13



--------------------------------------------------------------------------------

(iii) in the case of any Eurocurrency Rate Loan denominated in any other
Non-LIBOR Quoted Currency (other than those specified above), the rate
designated and disclosed to the Company in writing with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the Lenders pursuant to Section 1.06; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits for a term
of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice and disclosed to the Company prior
to such application; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied as otherwise reasonably determined by the Administrative
Agent and disclosed to the Company prior to such application.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Alternative Currencies and each Loan to a non-U.S. Borrower, the office,
branch, affiliate or correspondent bank of the Administrative Agent for such
currency or Loan to a non-U.S. Borrower, as applicable, as specified from time
to time by the Administrative Agent to the Company and each Lender.

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

Eurocurrency Rate    =                  Eurocurrency Base Rate                 
1.00 - Eurocurrency Reserve Percentage

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
“Eurocurrency Rate”. Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency. All Loans denominated in Alternative Currencies must be
Eurocurrency Rate Loans.

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

 

14



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
or United Kingdom withholding Taxes (excluding (x) the portion of any United
Kingdom withholding Taxes with respect to which any applicable Lender is
entitled to claim a reduction under an income tax treaty, provided such Lender
has complied with Sections 3.01(e)(i) and (e)(v) in relation to that Tax and
(y) United Kingdom withholding Taxes imposed on payments by any guarantor under
any Guarantee of the Obligations) imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), 3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant
to FATCA.

“Existing Letters of Credit” means the standby letters of credit existing as of
the Closing Date and described on Schedule 1.01 (which schedule may be updated
by the Company and delivered to the Administrative Agent prior to the Closing
Date).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreements entered into
in connection with the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as reasonably determined by the Administrative Agent.

“Fee Letters” means, collectively, (i) the Five-Year Facilities Fee Letter,
dated as of May 27, 2019, by and among the Company, Bank of America and the
Arrangers, (ii) the Five-Year Facilities Agency Fee Letter, dated as of May 27,
2019, between the Company and the Administrative Agent and (iii) each of the
letter agreements between the Company and one or more of the L/C Issuers, in
each case (i) through (iii) in respect of this Agreement and as amended,
modified or supplemented from time to time.

 

15



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company or any other Borrower, as
applicable, and, solely for purposes of the delivery of incumbency certificates,
the secretary or any assistant secretary of a Borrower and, solely for purposes
of notices given pursuant to Article II, any other officer or employee of the
applicable Borrower so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Borrower designated in or pursuant to an agreement between the applicable
Borrower and the Administrative Agent.

“Fiscal Quarter” means any fiscal quarter of the Company.

“Fiscal Year” means any fiscal year of the Company.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary of the Company other than a Domestic
Subsidiary.

“Foreign Subsidiary Borrower” means each Borrower that is a Foreign Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Lender, (a) with respect to each L/C Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding L/C Obligations in respect of Letters of Credit
issued by such L/C Issuer other than L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Global Payments Direct” means Global Payments Direct, Inc., a New York
corporation.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or the
European Central Bank).

 

16



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranty” means the Guarantee by the Company set forth in Article XI.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c).

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Impacted Loans” has the meaning specified in Section 3.03(a).

“Indebtedness” of any Person means, without duplication, (a) obligations of such
Person for borrowed money, (b) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) obligations of such Person
in respect of the deferred purchase price of property or services (other than
(i) trade payables incurred in the ordinary course of business on terms
customary in the trade and (ii) the current and long-term portions of accrued
buyout obligations), (d) obligations of such Person under any conditional sale
or other title retention agreement(s) relating to property acquired by such
Person, (e) Capital Lease Obligations of such Person, (f) obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (g) Guarantees by such Person of
the type of Indebtedness described in clauses (a) through (f) above, (h) all
indebtedness of a third party secured by any lien on property owned by such
Person, whether or not such indebtedness has been assumed by such Person,
(i) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any Equity Interests of such
Person, and (j) off-balance sheet liability retained in connection with asset
securitization programs, synthetic leases, sale and

 

17



--------------------------------------------------------------------------------

leaseback transactions or other similar obligations arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheet of such Person and its Subsidiaries. “Indebtedness” shall not include
(i) Settlement Obligations or any contingent obligations under surety bonds or
similar obligations incurred in the ordinary course of business or Guarantees
thereof, (ii) any liabilities of a Bank Subsidiary for, or in respect of,
deposits received by such Bank Subsidiary or (iii) any obligation under or in
respect of Swap Agreements.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multi-national or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how processes and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds in damages therefrom.

“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) Consolidated EBITDA of the Company and its Subsidiaries for the
twelve month period ending on the last day of such Fiscal Quarter to
(b) Interest Expense for the twelve month period ending on the last day of such
Fiscal Quarter.

“Interest Expense” means, for the Company and its Subsidiaries for any period
determined on a consolidated basis, the sum (without duplication) of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case paid in cash and to the
extent treated as interest in accordance with GAAP, (b) all interest paid in
cash with respect to discontinued operations to the extent treated as interest
in accordance with GAAP and (c) the interest component of any payments in
respect of Capital Lease Obligations (whether capitalized or expensed) that is
treated as interest in accordance with GAAP, in each case, of or by the Company
and its Subsidiaries for any period.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a LIBOR Daily Loan, the last day of each Interest Period applicable to such Loan
and the Maturity Date; provided, however, that if any Interest Period for a
Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line
Loan) or LIBOR Daily Loan, the last Business Day of each March, June, September
and December, and the Maturity Date.

 

18



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months thereafter (in each case, subject to availability), as
selected by the applicable Borrower in its Loan Notice or such other period that
is twelve months or less requested by the applicable Borrower and consented to
by all the Lenders required to fund or maintain a portion of such Loan; provided
that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Company (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to any such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.

“L/C Commitment” means, as to each L/C Issuer, its obligation to issue Letters
of Credit pursuant to Section 2.03 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite its name on
Schedule 2.03, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

19



--------------------------------------------------------------------------------

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of Bank of America and JPMorgan Chase Bank, N.A. in
their respective capacities as issuer of Letters of Credit hereunder and any
other Lender to the extent it has agreed in its sole discretion to act as an
“L/C Issuer” hereunder and that has been approved in writing by the Company and
the Administrative Agent (such approval by the Administrative Agent not to be
unreasonably withheld, delayed or conditioned) in its capacity as such, and, in
each case, any successor issuer of Letters of Credit hereunder. Each L/C Issuer
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates or branches of such L/C Issuer, in which case the term “L/C
Issuer” shall include any such Affiliate or branch, as applicable, with respect
to Letters of Credit issued by such Affiliate or branch, as applicable.

“L/C Obligations” means, as at any date of determination, the sum of (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus (b) the aggregate of all Unreimbursed Amounts, including all L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, as the context requires,
includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $250,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

20



--------------------------------------------------------------------------------

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

“LIBOR Daily Floating Rate” means, for any day, a fluctuating rate of interest
per annum, which can change on each Business Day, equal to the LIBOR Screen Rate
at or about 11:00 a.m., London time on such Business Day, for Dollar deposits
with a term equivalent to a one (1) month term beginning on that date; provided
that: (i) if such rate is not available at such time for any reason, then the
“LIBOR Daily Floating Rate” for such Interest Period shall be determined by such
alternate method as reasonably selected by the Administrative Agent and (ii) to
the extent a comparable or successor rate is approved by the Administrative
Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

“LIBOR Daily Loan” means a Revolving Loan bearing interest at a rate based on
the LIBOR Daily Floating Rate. All LIBOR Daily Loans shall be denominated in
Dollars.

“LIBOR Quoted Currency” means Dollars, Euros, Sterling and any other Alternative
Currency for which there is a published LIBOR rate, in each case as long as
there is a published LIBOR rate with respect thereto.

“LIBOR Rate” has the meaning specified in the definition of “Eurocurrency Base
Rate.”

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.07.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent and in consultation with the
Company, to reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
reasonably determines in consultation with the Company).

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, capitalized lease or other title retention agreement).

 

21



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan (including, for the avoidance of doubt, a LIBOR
Daily Loan) or a Swing Line Loan.

“Loan Documents” means this Agreement, the Notes, the Fee Letters, each Issuer
Document, each Borrower Request and Assumption Agreement, and all other
documents and agreements contemplated hereby and executed by the Company or any
Subsidiary of the Company in favor of the Administrative Agent or any Lender.

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans or LIBOR Daily Loans, in each case pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A-1 or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent) appropriately completed and signed by a Financial Officer
of the applicable Borrower.

“Margin Stock” means any “margin stock” as said term is defined in Regulation U
of the Board, as the same may be amended or supplemented from time to time.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, results of operations, business or Property of the Company and its
Subsidiaries taken as a whole, (b) the rights of or remedies available to the
Lenders or the Administrative Agent against the Borrowers under the Loan
Documents, taken as a whole or (c) the ability of the Borrowers taken as a whole
to pay the Obligations under the Loan Documents.

“Material Subsidiary” means, at any time, (i) each Subsidiary that is a Borrower
and (ii) each Subsidiary that (on an unconsolidated basis and excluding
intercompany income statement items of such Subsidiary), as of the end of the
most recent two consecutive Fiscal Quarters, either (x) had total assets, less
net goodwill and other intangible assets, less total current liabilities, all
determined in conformity with GAAP, equal to or greater than ten percent (10%)
of Consolidated Net Tangible Assets for the Fiscal Quarter then ended or
(y) contributed revenues in an amount greater than ten percent (10%) of the
revenues of the Company and its Subsidiaries on a Consolidated basis for the
four consecutive Fiscal Quarter period then ended; provided that, for purposes
of this definition, the Consolidated revenues and Consolidated Net Tangible
Assets of the Company and its Subsidiaries shall be adjusted to give effect to
each acquisition and disposition that occurred during each such period as if
such acquisition or disposition had occurred at the inception of the first of
such periods and each Subsidiary acquired or disposed of, as the case may be,
had been acquired or disposed of at the inception of the first of such periods.

“Maturity Date” means the fifth anniversary of the Closing Date; provided,
however, that if such date is not a Business Day, the Maturity Date shall be the
next succeeding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, (x) an amount equal
to 100% of the Fronting Exposure of Issuing Lenders with respect to Letters of
Credit denominated in Dollars and issued and outstanding at such time and (y) an
amount equal to 103% of the Fronting Exposure of Issuing Lenders with respect to
Letters of Credit denominated in an Alternative Currency and issued and
outstanding at such time and (b) otherwise, an amount reasonably determined by
the Administrative Agent and the applicable L/C Issuer(s) in their sole
discretion.

 

22



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) of
ERISA that is subject to Title IV of ERISA and is maintained pursuant to a
collective bargaining agreement or any other arrangement to which the Company,
any Subsidiary or any ERISA Affiliate is a party to which more than one employer
is obligated to make contributions.

“Net Income” means, for any period, net income of the Company and its
consolidated Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP; provided that Net Income shall exclude any income (or
loss) for such period of any Person if such Person is not a Subsidiary, except
that the equity in the net income of any such Person for such period shall be
included in Net Income up to the aggregate amount of cash or cash equivalents
actually distributed by such Person during such period to the Company or a
consolidated Subsidiary as a dividend or other distribution.

“Net Leverage Ratio” means, as of the last day of any Fiscal Quarter, the ratio
of (a) Total Debt as of such date minus up to $250,000,000 of Unrestricted cash
maintained by the Company and its Subsidiaries as of such date to
(b) Consolidated EBITDA of the Company and its Subsidiaries for the twelve month
period ending on the last day of such Fiscal Quarter.

“Non-Cash Items” means, for any period, an accounting item that does not impact
cash, including without limitation, the non-cash portions of gains, losses,
stock based compensation expense, asset impairments, restructuring charges,
extraordinary items, unusual items, and the cumulative effect of changes in
accounting principles.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Non-Recurring Items” means, for any period, an accounting item that impacts
cash in the current period or any future period and is generally non-recurring
in nature, including without limitation, losses, asset impairments,
restructuring charges, extraordinary items, unusual items, and the cumulative
effect of changes in accounting principles and costs, fees and expenses incurred
in connection with any issuance of equity interests, investments, acquisitions,
dispositions, Permitted Securitization or incurrence, modification or repayment
of Indebtedness, including without limitation the TSYS Merger.

 

23



--------------------------------------------------------------------------------

“Note” or “Notes” means the Revolving Notes and/or the Swing Line Loan Notes,
individually or collectively, as appropriate.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit J or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Financial
Officer.

“Obligations” means, collectively, all unpaid principal of and accrued and
unpaid interest on all Loans or Letters of Credit, accrued and unpaid fees, and
expenses, reimbursements, indemnities and other obligations of any Borrower to
the Lenders or to any Lender, any L/C Issuer, the Administrative Agent or any
Indemnitee hereunder arising under this Agreement or any other Loan Document,
and including interest and fees that accrue after the commencement by or against
any Borrower or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction
(other than England and Wales)); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; (c) with respect to any company governed by the Laws of England and
Wales, the certificate of incorporation, any certificates of incorporation on
change of name, the memorandum of association (if any) and the articles of
association; and (d) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

24



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the outstanding amount of such L/C Obligations
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent, the applicable L/C
Issuer, or the Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PATRIOT Act” has the meaning specified in Section 10.18.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens for taxes, assessments, fees or governmental charges or levies which
(i) are not delinquent, (ii) are payable without material penalty, or (iii) are
being contested in good faith and by appropriate action;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens, arising in the ordinary course of business, which do not in the
aggregate materially impair the operation of the business;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

25



--------------------------------------------------------------------------------

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) Liens in connection with judgment bonds or in respect of judgments and other
Liens consisting of attachments, judgments, orders for the payment of money or
awards against any Material Subsidiary or the Company, in each case, to the
extent not constituting an Event of Default under Section 8.01(g), with respect
to which an appeal or proceeding for review shall be pending or a stay of
execution shall have been obtained, or which are otherwise being contested in
good faith and by appropriate action, and in respect of which adequate reserves
shall have been established in accordance with GAAP on the books of such
Material Subsidiary or the Company;

(f) imperfections of title, statutory exceptions to title, restrictive
covenants, easements, municipal and zoning restrictions and by laws and
ordinances or similar laws or rights, rights of way and similar encumbrances on
real property that do not materially interfere with the ordinary conduct of
business of the Company or any Material Subsidiary in the aggregate;

(g) Liens such as banker’s liens, rights of set off, revocation, refund,
chargeback or similar rights and remedies and burdening only deposit,
disbursement, concentration or other accounts or other funds maintained with a
depository institution in the ordinary course of business, including such Liens
arising under the Uniform Commercial Code (or comparable foreign law) or by
operation of law or agreement;

(h) Liens of landlords or mortgages of landlords on fixtures, equipment and
movable property located on premises leased by the Company or any Subsidiary in
the ordinary course of business;

(i) deposits of cash or the issuance of a letter of credit made to secure
liability to insurance carriers under insurance or self-insurance arrangements;

(j) Liens arising from the granting of a lease or license to enter into or use
any asset of the Company or any Subsidiary of the Company to any Person in the
ordinary course of business of the Company or any Subsidiary of the Company that
does not interfere in any material respect with the use or application by the
Company or any Subsidiary of the Company of the asset subject to such lease or
license in the business of the Company or such Subsidiary;

(k) Liens in respect of licensing of Intellectual Property in the ordinary
course of business;

(l) Liens attaching solely to cash earnest money deposits made by the Company or
any Subsidiary of the Company in connection with any letter of intent or
purchase agreement entered into it in connection with an acquisition permitted
hereunder;

 

26



--------------------------------------------------------------------------------

(m) Liens on assets that may be deemed to exist by reason of contractual
provisions that restrict the ability of the Company or any of its Subsidiaries
from granting or permitting to exist Liens on such assets;

(n) Liens in favor of the trustee under any indenture (as provided for therein)
on money or property held or collected by the trustee thereunder in its capacity
as such in connection with the defeasance or discharge of Indebtedness
thereunder, so long as the payment of such money or property to such trustee or
administrative agent would be permitted by the Loan Documents;

(o) Liens created under any agreement relating to any asset sale permitted by
this Agreement, provided that such Liens relate solely to the assets subject to
such asset sale;

(p) statutory Liens in favor of lessors arising in connection with Property
leased to the Company or any Subsidiary;

(q) Liens (i) of a collecting bank arising under Section 4-208 of the Uniform
Commercial Code on the items in the course of collection and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set off) and which are within the general parameters customary in
the banking industry;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(s) leases or subleases granted to others not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole
and any interest of title of any lessor under any lease;

(t) Liens on insurance policies and the proceeds thereof securing the financing
or payment of premiums with respect thereto in the ordinary course of business,
to the extent not exceeding the amount of such premiums;

(u) Liens on cash or cash equivalents that are the proceeds of any Indebtedness
issued in escrow or that have been deposited pursuant to discharge, redemption
or defeasance provisions under the indenture of similar instrument governing any
Indebtedness arising from such provisions; and

(v) Liens securing obligations under or in respect of any Permitted
Securitization.

“Permitted Securitization” means any receivables financing program providing for
(i) the sale or contribution of trade receivables by the Company or its
Subsidiaries to a Receivables Subsidiary in a transaction or series of
transactions purporting to be sales, and (ii) the sale, transfer, conveyance,
lien or pledge of, or granting a security interest in, such trade receivables by
a Receivables Subsidiary to any other Person, in each case, without recourse for
credit defaults to the Company and its Subsidiaries (other than the Receivables
Subsidiaries).

 

27



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an employee pension benefit plan other than a Multiemployer Plan
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Company, any Subsidiary
or any ERISA Affiliate may have liability.

“Plan of Reorganization” has the meaning specified in Section 10.06(g)(iii).

“Platform” has the meaning specified in Section 6.01.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public” means the term ‘public’ as referred to in article 4.1.(1) of the
Capital Requirements Regulation (EU/575/2013) and article 3:5 of the Dutch
Financial Supervision Act (Wet op het financieel toezicht).

“Public Debt Rating” shall mean the long term unsecured senior, non-credit
enhanced public debt rating of the Company by S&P and Moody’s. In the case of a
split rating, the Public Debt Rating shall be determined as follows: (i) in the
case of a split rating in which the ratings differ by a single notch, the higher
rating will apply; (ii) in the case of a split rating in which the ratings
differ by more than a single notch, the rating that is one level lower than the
higher rating will apply; (iii) if there is only one rating, such rating will
apply; and (iv) if there is no rating, the highest pricing set forth above shall
apply. In addition (i) if any Public Debt Rating established by S&P or Moody’s
shall be changed, such change shall be effective as of the date on which such
change is first announced publicly by the rating agency making such change,
(ii) if S&P or Moody’s shall change the basis on which Public Debt Ratings are
established, each reference to the Public Debt Ratings announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be, (iii) if one of either of S&P or Moody’s shall not
have in effect such a rating, then the Public Debt Rating shall be based on the
rating of the other rating agency and (iv) if neither of S&P nor Moody’s has in
effect such rating, then the Public Debt Rating shall be deemed to be BB / Ba2.

“Public Lender” has the meaning specified in Section 6.01.

“Qualifying Acquisition” shall mean any Acquisition the total consideration for
which is equal to or greater than $500,000,000.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

28



--------------------------------------------------------------------------------

“Receivables Subsidiary” means any special purpose, bankruptcy remote
wholly-owned subsidiary of the Company formed for the sole and exclusive purpose
of engaging in activities in connection with the financing of trade receivables
in connection with and pursuant to a Permitted Securitization.

“Recipient” means the Administrative Agent, any L/C Issuer, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board.

“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means a reportable event, as defined in Section 4043 of
ERISA, with respect to a Plan, excluding, however, such events as to which the
PBGC has by regulation or otherwise waived the requirement of Section 4043(a) of
ERISA that it be notified within thirty (30) days of the occurrence of such
event; provided, however, that a failure to meet the minimum funding standard of
Section 412 of the Code and of Section 302 of ERISA shall be a Reportable Event
regardless of the issuance of any such waiver of the notice requirement in
accordance with either Section 4043(a) of ERISA or Section 412(c) of the Code.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of (a) the unfunded Commitments, the outstanding
Loans, L/C Obligations and participations therein or (b) if the Commitments have
been terminated, the outstanding Loans, L/C Obligations and participations
therein. The unfunded Commitments of, and the outstanding Loans held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders; provided that the amount of any participation
in any Swing Line Loan and Unreimbursed Amounts that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another Lender
shall be deemed to be held by the Lender that is the Swing Line Lender or
applicable L/C Issuer, as the case may be, in making such determination.

“Requisite Amount” means $250,000,000.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

 

29



--------------------------------------------------------------------------------

“Reuters” has the meaning specified in the definition of “Spot Rate.”

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall reasonably
determine or the Required Lenders shall reasonably require; and (b) with respect
to any Letter of Credit, each of the following: (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the applicable L/C Issuer under any Letter of Credit denominated
in an Alternative Currency, and (iv) such additional dates as the Administrative
Agent or the applicable L/C Issuer shall reasonably determine or the Required
Lenders shall reasonably require.

“Revolving Exposure” means the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans.

“Revolving Loan” has the meaning specified in Section 2.01.

“Revolving Note” has the meaning specified in Section 2.11(a).

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

“Sale-Leaseback” means any arrangement with any Person providing for property of
the Company or a Subsidiary to be sold or transferred to such Person and as part
of such arrangement the Company or its Subsidiary to lease (except for temporary
leases for a term, including any renewal thereof, of not more than one year and
except for leases between the Company and a Subsidiary or between Subsidiaries)
such property and use such property for substantially the same purpose or
purposes as the property being sold or transferred.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, to be customary in the place of disbursement or payment for
the settlement of international banking transactions in the relevant Alternative
Currency.

“Sanction(s)” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced by the United States Government (including
without limitation, OFAC or the U.S. Department of State), the United Nations
Security Council, the European Union, the United Kingdom (including, without
limitation, those administered by Her Majesty’s Treasury) or other sanctions
authority in other jurisdictions with authority or jurisdiction over the
Borrowers or their Subsidiaries.

“Scheduled Unavailability Date” has the meaning specified in Section 3.07(b).

 

30



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Settlement” means the transfer of cash or other property with respect to any
credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.

“Settlement Asset” means any cash, receivable or other property, including a
Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.

“Settlement Lien” means a Lien securing obligations arising under or related to
any Settlement or Settlement Obligation that attaches to (i) Settlement Assets
(including any assignment of Settlement Assets in consideration of Settlement
Payments), (ii) any intraday and overnight overdraft and automated clearing
house exposure or asset specifically related to Settlement Assets, (iii) loss
reserve accounts specifically related to Settlement Assets, (iv) merchant
suspense funds specifically related to Settlement Assets, (v) rights under any
BIN/ISO Agreement or fees paid or payable under any BIN/ISO Agreement, (vi) the
Canadian Receivables Collateral or (vii) the Wells Fargo Settlement Receivables
Collateral.

“Settlement Obligations” means any payment or reimbursement obligation in
respect of a Settlement Payment (including, for the avoidance of doubt, any
Short Term Line of Credit Obligations).

“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing house transaction) to effect a transfer, of cash or other
property to effect a Settlement.

“Settlement Receivable” means any general intangible, payment intangible, or
instrument representing or reflecting an obligation to make payments to or for
the benefit of a Person in consideration for a Settlement made or arranged, or
to be made or arranged, by such Person.

“Short Term Line of Credit” means any agreement with a bank or financial
institution providing for short term financing for the purpose of funding any
Settlement (including, for the avoidance of doubt, the Wells Fargo Settlement
Facility).

“Short Term Line of Credit Obligations” means any payment or reimbursement
obligation in respect of a Short Term Line of Credit.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country (a) that is a member of the Organization for Economic
Cooperation and Development at such time and (b) is located in North America or
Europe.

“Specified Merger Agreement Representations” means the representations made by
TSYS in the TSYS Merger Agreement as are material to the interests of the
Lenders, but only to the extent that the Company (or its Affiliates) has the
right (taking into account any applicable cure provisions) to terminate its (or
its Affiliates’) obligations under the TSYS Merger Agreement, or the right not
to consummate the TSYS Merger, as a result of a breach of such representations
in the TSYS Merger Agreement.

 

31



--------------------------------------------------------------------------------

“Specified Representations” means the representations set forth in
Section 5.01(a) (as it relates to the Company only), Section 5.02 (as it relates
to the Company only), Section 5.03(a)(ii) (as it relates to the Company only),
Section 5.03(a)(iii) (but solely with respect to a default under this Agreement
constituting an Event of Default under (1) Section 8.01(b) as a result of a
failure to pay any fee that is due and payable hereunder, (2) Section 8.01(e)
(solely with respect to the Company), (3) Section 8.01(f) (solely with respect
to the Company), and (4) Section 8.01(h) as a result of a failure to observe or
perform the covenant contained in Section 7.05 hereof (but solely with respect
to a merger of the Company other than in connection with or arising from the
TSYS Merger or related transactions)), Section 5.06, Section 5.09 (as it relates
to the Company only), Section 5.10 (as it relates to the Company only) and
Section 5.16 (as it relates to the Company only).

“Spot Rate” for an Alternative Currency means, at the Administrative Agent or
the applicable L/C Issuer’s election, as applicable, either (i) the rate
determined by the Administrative Agent or the applicable L/C Issuer, as
applicable, to be the rate quoted by the Administrative Agent or the applicable
L/C Issuer, as applicable, as the spot rate for the purchase by such Person of
such Alternative Currency with Dollars through its principal foreign exchange
trading office at approximately 11:00 a.m. London time on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the applicable L/C Issuer may obtain
such spot rate from another financial institution designated by the
Administrative Agent or the applicable L/C Issuer if the Administrative Agent or
the applicable L/C Issuer, as applicable, does not have as of the date of
determination a spot buying rate for any such Alternative Currency; and provided
further that the L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency or (ii) the rate of exchange for
the purchase of dollars with the Alternative Currency last provided (either by
publication or otherwise provided to the Administrative Agent or the applicable
L/C Issuer, as applicable) by the applicable Bloomberg or Reuters Corp.,
Refinitiv or any successor thereto (“Reuters”) source, at the Administrative
Agent’s or applicable L/C Issuer’s option, on the Business Day (New York City
time) immediately preceding the date of determination or if such service ceases
to be available or ceases to provide a rate of exchange for the purchase of
dollars with the Alternative Currency, as provided by such other publicly
available information service which provides that rate of exchange at such time
in place of Bloomberg or Reuters chosen by the Administrative Agent or the
applicable L/C Issuer, as applicable, in its sole discretion (or if such service
ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in dollars as determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, using any method of determination
it deems appropriate in its sole discretion).

“Step-Up” has the meaning specified in Section 7.03(a).

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

32



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent, or by the
parent and one or more subsidiaries of the parent, and the accounts of which
would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP as of such date. Unless otherwise specified, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of the Company.

“Substantial Portion” means, on any date of determination, with respect to the
Property of the Company and its Subsidiaries, Property which represents more
than fifteen percent (15%) of the consolidated assets of the Company and its
Subsidiaries on such date.

“Surety Indemnification Obligations” means all obligations of the Company or any
Subsidiary to indemnify any issuers for amounts required to be paid under any
surety bonds issued by such issuers and posted in accordance with applicable
legal requirements with any Governmental Authority at the request and for the
use of the Company or any Subsidiary in the ordinary course of its business.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swing Line Commitment” means, as to the Swing Line Lender, its obligation to
make Swing Line Loans pursuant to Section 2.04 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite the
Swing Line Lender’s name on Schedule 2.04, as such amount may be adjusted from
time to time in accordance with this Agreement.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit A-2 or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approve by the Administrative Agent), appropriately completed and
signed by a Financial Officer of the Company.

“Swing Line Note” has the meaning specified in Section 2.11(a).

 

33



--------------------------------------------------------------------------------

“Swing Line Sublimit” means an amount equal to the lesser of (a) $200,000,000
and (b) the Aggregate Revolving Commitments. The Swing Line Lender’s portion of
the Swing Line Sublimit is set forth opposite the Swing Line Lender’s name on
Schedule 2.04. The Swing Line Sublimit is part of, and not in addition to, the
Aggregate Revolving Commitments.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Debt” means at any date, all Indebtedness of the Company and its
Subsidiaries measured on a consolidated basis as of such date (excluding
therefrom, however, without duplication, (a) Guarantees of Indebtedness of such
Person or any of its Subsidiaries, respectively, by such Person or any such
Subsidiary, (b) up to $100,000,000 in obligations incurred by the Company and
its Subsidiaries in respect of Sale-Leasebacks and (c) up to $50,000,000 in
obligations arising under letters of credit).

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans (including LIBOR Daily Loans), all Swing Line Loans and all L/C
Obligations.

“Trade Date” has the meaning specified in Section 10.06(g)(i).

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the borrowing of Loans, the use of the proceeds thereof.

“TSYS” means Total System Services, Inc., a Georgia corporation.

“TSYS Merger” means the merger of the Company and TSYS pursuant to and in all
material respects in accordance with the TSYS Merger Agreement.

“TSYS Merger Agreement” means the Agreement and Plan of Merger, dated as of
May 27, 2019, by and between TSYS and the Company, as may be amended, restated,
modified or supplemented from time to time.

“TSYS Merger Refinancing” has the meaning specified in Section 4.02(g).

“Type” means, with respect to a Loan, its character as a Base Rate Loan, LIBOR
Daily Loan or a Eurocurrency Rate Loan.

“United Kingdom” and “UK” mean the United Kingdom of Great Britain and Northern
Ireland.

 

34



--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted” means, when referring to cash of the Company and its
Subsidiaries, that such cash (a) does not appear or would not be required to
appear as “restricted” on the financial statements of the Company or any such
Subsidiary in accordance with GAAP and (b) is not otherwise unavailable to the
Company or such Subsidiary.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Wells Fargo Merchant Agreement” has the meaning as is assigned to the term
“Merchant Agreement” in the Wells Fargo Settlement Facility.

“Wells Fargo Settlement Facility” means the documents evidencing the credit
facility made available to Global Payments Direct by Wells Fargo Bank, National
Association providing for short-term advances to Global Payments Direct made in
respect of the Wells Fargo Settlement Receivables, with the obligations of
Global Payments Direct under such credit facility to be Guaranteed by the
Company, together with any refinancings or replacements of such credit facility
and any amendments or modifications of such credit facility or refinancing or
replacement, in each case to the extent any such refinancing, replacement,
amendment or modification remains a facility of a substantially similar nature
as the Wells Fargo Settlement Facility as of the date hereof.

“Wells Fargo Settlement Receivables” means all accounts (as such term is defined
in the Uniform Commercial Code), payment intangibles (as such term is defined in
the Uniform Commercial Code) and other amounts owed to Global Payments Direct by
the Merchants (as defined in the Wells Fargo Merchant Agreement) arising from or
created pursuant to the Wells Fargo Merchant Agreement.

“Wells Fargo Settlement Receivables Collateral” means the Wells Fargo Settlement
Receivables, together with all products and proceeds thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

35



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrowers and
their Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be

 

36



--------------------------------------------------------------------------------

disregarded. For the avoidance of doubt, notwithstanding anything to the
contrary herein or in the other Loan Documents, for purposes of calculating any
financial ratio contained herein or in the other Loan Documents or any financial
covenants set forth in Section 7.03, if at any time during the applicable
period, the Company or any Subsidiary shall have consummated an acquisition
(including an Acquisition) or disposition, then such financial ratio and related
calculation shall be determined after giving pro forma effect to the acquisition
or disposition (including any Consolidated EBITDA, Indebtedness, Interest
Expense, Total Debt or assets acquired, incurred, assumed or disposed of in
connection therewith and after giving effect to the repayment or payments of the
Indebtedness and any incurrence of Indebtedness and use of proceeds in
connection therewith) as if such transaction had occurred on the first day of
such period.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Company or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Notwithstanding the foregoing, any lease that
would have been classified as an operating lease and as an expense item as of
December 31, 2018, shall continue to be classified as an operating lease and as
an expense item notwithstanding any change in GAAP since such date.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

(d) Discontinued Operations. Notwithstanding anything to the contrary in this
Agreement or any classification under GAAP of any Person, business, assets or
operations in respect of which a definitive agreement for the disposition
thereof has been entered into as discontinued operations, no pro forma effect
shall be given to any discontinued operations (and the Consolidated EBITDA
attributable to any such Person, business, assets or operations shall not be
excluded for any purposes hereunder) until such disposition shall have been
consummated.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated in accordance with this Agreement
and, if necessary, by carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 

37



--------------------------------------------------------------------------------

1.05 Exchange Rates; Currency Equivalents; Rates.

(a) The Administrative Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by the Company
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable L/C Issuer, as
applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
rounded upward to the nearest 1000 units), as reasonably determined by the
Administrative Agent or the applicable L/C Issuer, as the case may be.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or “LIBOR Daily Loan” or with respect to any
comparable or successor rate thereto.

1.06 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
each Lender; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuers.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 15 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuers,
in its or their sole discretion).

 

38



--------------------------------------------------------------------------------

In the case of any such request pertaining to Eurocurrency Rate Loans, the
Administrative Agent shall promptly notify each Lender thereof; and in the case
of any such request pertaining to Letters of Credit, the Administrative Agent
shall promptly notify the L/C Issuers thereof. Each Lender (in the case of any
such request pertaining to Eurocurrency Rate Loans) or the L/C Issuers (in the
case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., seven Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

(c) Any failure by a Lender or any L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Rate Loans in such requested currency and the
Administrative Agent and such Lenders reasonably determine that a Eurocurrency
Base Rate is available to be used for such requested currency, the
Administrative Agent shall so notify the Company and (i) the Administrative
Agent, such Lenders and the Company may amend the definition of Eurocurrency
Base Rate for any Non-LIBOR Quoted Currency to the extent necessary to add the
applicable Eurocurrency Base Rate for such currency and (ii) to the extent the
definition of Eurocurrency Base Rate reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be a LIBOR
Quoted Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of
any Borrowings of Eurocurrency Rate Loans. If the Administrative Agent and any
L/C Issuer consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Company and (A) the
Administrative Agent, such L/C Issuer and the Company may amend the definition
of Eurocurrency Base Rate for any Non-LIBOR Quoted Currency to the extent
necessary to add the applicable Eurocurrency Base Rate for such currency and
(B) to the extent the definition of Eurocurrency Base Rate reflects the
appropriate interest rate for such currency or has been amended to reflect the
appropriate rate for such currency, such currency shall thereupon be deemed for
all purposes to be a LIBOR Quoted Currency or a Non-LIBOR Quoted Currency, as
applicable, for purposes of any Letter of Credit issuances with respect to the
consenting L/C Issuer. If the Administrative Agent shall fail to obtain consent
to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company.

1.07 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention

 

39



--------------------------------------------------------------------------------

or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as agreed to by the Administrative Agent and the Company from
time to time to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as agreed to by the Administrative Agent and the Company
(without the consent of any Lender) from time to time to be appropriate to
reflect a change in currency of any other country and any relevant market
conventions or practices relating to the change in currency.

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.09 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Revolving Loan”) to the
Borrowers in Dollars and one or more Alternative Currencies from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Borrowing of Revolving Loans, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments and (ii) the aggregate Revolving Exposure of any Lender shall not
exceed such Lender’s Commitment. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Revolving Loans may be Base Rate Loans, LIBOR Daily Loans or
Eurocurrency Rate Loans, or a combination thereof, as further provided herein.

 

40



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such notice must be received by the Administrative Agent not later than (i)
11:00 a.m. on the requested date of any Borrowings of Base Rate Loans or LIBOR
Daily Loans, (ii) 12:00 p.m. three Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans or LIBOR Daily Loans, and (iii) 11:00
a.m. four Business Days prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in any Alternative Currency
(or five Business Days in the case of a Special Notice Currency); provided,
however, that if such Borrower wishes to request Eurocurrency Rate Loans having
an Interest Period other than one week, one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than (i) 12:00
p.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) 11:00 a.m. five Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
any Alternative Currency, whereupon the Administrative Agent shall give prompt
notice to the applicable Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. In the case of a request
pursuant to the proviso in the preceding sentence, not later than (i) 12:00 p.m.
three Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Dollars, or (ii) 11:00
a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in any
Alternative Currency, the Administrative Agent shall notify such Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the applicable Lenders. Each Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans and LIBOR Daily Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Loan Notice shall specify (i) whether such Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, and
(vi) the currency of the Loans to be Borrowed. If the applicable Borrower fails
to specify a Type of Loan in a Loan Notice or if such Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans; provided, however, that in
the case of a failure to timely request a continuation of Loans denominated in
an Alternative Currency, such Loans shall be continued as Eurocurrency Rate
Loans in such Alternative Currency with an Interest Period of one month. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the applicable Borrower requests a

 

41



--------------------------------------------------------------------------------

Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month. No Loan may be converted into or
continued as a Loan denominated in a different currency. The initial Borrowing
from any Lender and any initial L/C Credit Extension by any L/C Issuer to any
Borrower organized under the laws of The Netherlands shall exceed EUR 100,000
(or its equivalent in another currency) or such other amount as a result of
which such Lender or L/C Issuer is not considered to be part of the Public.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each applicable Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, the Administrative Agent
shall notify each applicable Lender of the details of any automatic conversion
to Base Rate Loans or continuation of Loans denominated in an Alternative
Currency, in each case as described in the preceding subsection. In the case of
a Borrowing, each applicable Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office for the applicable currency not later than (i) 1:00 p.m., in the case of
any Loan denominated in Dollars or (ii) the Applicable Time specified by the
Administrative Agent in the case of any Loan denominated in an Alternative
Currency, in each case on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.03
(or, if such Borrowing solely consists of Closing Date Revolving Loans,
Section 4.02), the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to the
Administrative Agent by such Borrower; provided, however, that if, on the date
of a Borrowing of Revolving Loans, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings and second, shall be made available to such Borrower
as provided above. Each Lender, at its option, may make any Eurocurrency Rate
Loans by causing any domestic or, if such Loan is denominated in an Alternative
Currency, foreign branch or Affiliate of such Lender to make such Eurocurrency
Rate Loan (and in the case of an Affiliate, the provisions of Sections 3.01,
3.02, 3.03, 3.04 and 3.05 shall apply to such Affiliate to the same extent as
they apply to such Lender).

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, at the
request of the Required Lenders or the Administrative Agent, no Loans may be
requested as, converted to or, if such Loan is denominated in Dollars, continued
as Eurocurrency Rate Loans or LIBOR Daily Loans. During the existence of an
Event of Default, Eurocurrency Rate Loans denominated in an Alternative Currency
may be maintained and at the end of the Interest Period with respect thereto
shall automatically be continued as Eurocurrency Rate Loans in such Alternative
Currency with an Interest Period of one month.

 

42



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the applicable Borrower and
the applicable Lenders of the interest rate applicable to any Interest Period
for Eurocurrency Rate Loans upon determination of such interest rate. At any
time that Base Rate Loans are outstanding, the Administrative Agent shall notify
the Company and the Lenders of any change in Bank of America’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than fifteen Interest Periods in effect with respect to all Loans.

(f) The Company may at any time and from time to time after the Closing Date,
upon prior written notice by the Company to the Administrative Agent, increase
the Aggregate Revolving Commitments (but not the Letter of Credit Sublimit or
the Swing Line Sublimit) with additional Commitments from any existing Lender or
new Commitments from any other Person selected by the Company and reasonably
acceptable to the Administrative Agent, the L/C Issuers and the Swing Line
Lender; provided that:

(i) any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof and the aggregate amount
of such increases shall not exceed $1,500,000,000;

(ii) no Default or Event of Default shall exist and be continuing at the time of
any such increase;

(iii) no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;

(iv) (1) any new Lender shall join this Agreement by executing such customary
joinder documents reasonably satisfactory to and required by the Administrative
Agent and/or (2) any existing Lender electing to increase its Commitment shall
have executed a commitment agreement reasonably satisfactory to the
Administrative Agent;

(v) as a condition precedent to such increase (to the extent requested by the
Administrative Agent), (1) the Company shall deliver to the Administrative Agent
a certificate of each Borrower dated as of the date of such increase (in
sufficient copies for each Lender) signed by a Financial Officer of such
Borrower (x) certifying and attaching the resolutions adopted by such Borrower
approving or consenting to such increase, and (y) in the case of the Company,
certifying that, before and after giving effect to such increase, (I) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (or in all respects if
any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect) on and as of the date of such increase,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all

 

43



--------------------------------------------------------------------------------

material respects (or in all respects if any such representation or warranty is
already qualified by materiality or reference to Material Adverse Effect) as of
such earlier date; provided that the date set forth in Section 5.05 shall be
deemed to be December 31 of the year for which the Company has most recently
delivered the annual financial statement referred to Section 6.01(a) and (II) no
Default or Event of Default exists; and (2) the Company shall deliver to the
Administrative Agent customary opinions of legal counsel to the Borrowers,
addressed to the Administrative Agent and each Lender, dated as of the effect
date of such increase regarding the due authorization of such increase; and

(vi) the Borrowers, the Administrative Agent, each Lender increasing its
commitments, if any, and each Person becoming a Lender hereunder, if any, shall
have executed an agreement or modification to this Agreement (which shall not
require consent of any other Lender hereunder) reasonably satisfactory to each
such Person.

The Borrowers shall prepay any Loans owing by them and outstanding on the date
of any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Commitments arising from any nonratable increase in the Commitments
under this Section.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or one or more Alternative Currencies for the
account of the Company or any of its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Company or its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (y) the aggregate Revolving Exposure of any Lender shall
not exceed such Lender’s Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit; provided, further,
that, after giving effect to all L/C Credit Extensions, the aggregate
Outstanding Amount of all Letters of Credit issued by any L/C Issuer shall not
exceed such L/C Issuer’s L/C Commitment unless such L/C Issuer shall otherwise
agree in its sole and absolute discretion. Each request by the Company or any
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Company or such Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the

 

44



--------------------------------------------------------------------------------

foregoing limits, and subject to the terms and conditions hereof, the Company’s
and the applicable Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company or such Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders under which such Letter of Credit is to
be issued have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more material
policies of such L/C Issuer applicable to letters of credit generally applied on
a consistent basis to similarly situated letter of credit applicants;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $10,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency;

 

45



--------------------------------------------------------------------------------

(E) except in the case of a Letter of Credit to be denominated in Dollars,
Euros, Sterling or Canadian Dollars, such L/C Issuer does not as of the issuance
date of the requested Letter of Credit issue Letters of Credit in the requested
currency; or

(F) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its reasonable discretion) with the
applicable Borrowers or such Defaulting Lender to eliminate such L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to Section 2.15(b))
with respect to the Defaulting Lender arising from either the Letter of Credit
then proposed to be issued or that Letter of Credit and all other L/C
Obligations as to which such L/C Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to each L/C Issuer.

(vii) Each L/C issuer shall provide to the Administrative Agent on a monthly
basis a list of outstanding Letters of Credit issued by it substantially in the
form attached as Exhibit K.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Financial Officer of such
Borrower. Such Letter of Credit Application may be sent by facsimile, by United

 

46



--------------------------------------------------------------------------------

States mail, by overnight courier, by electronic transmission using the system
provided by the applicable L/C Issuer, by personal delivery or by any other
means acceptable to such L/C Issuer. Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m. at least two (2) Business Days (or such later date and time as
the Administrative Agent and such L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to such L/C Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
and currency thereof (and in the absence of specification of currency shall be
deemed to be a request for a Letter of Credit denominated in Dollars); (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as such L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to such L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day); (C)
the nature of the proposed amendment; and (D) such other matters as such L/C
Issuer may require. Additionally, the applicable Borrower shall furnish to such
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the applicable Borrower and, if not, such L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless such L/C
Issuer has received written notice from any Lender, the Administrative Agent or
any Borrower, at least two Business Days prior to the requested date of issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 4.03 shall not be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such L/C Issuer a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

 

47



--------------------------------------------------------------------------------

(iii) If a Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer agrees to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit such L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by such L/C Issuer, the applicable
Borrower shall not be required to make a specific request to such L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the applicable
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that such L/C Issuer shall not permit any such extension if (A) such
L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date from the Administrative Agent, any Lender
or any Borrower that one or more of the applicable conditions specified in
Section 4.03 is not then satisfied, and in each case directing such L/C Issuer
not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, each L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
applicable Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative Currency, the applicable Borrower
shall reimburse the applicable L/C Issuer in such Alternative Currency, unless
(A) such L/C Issuer (at its option) shall have specified in such notice that it
will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the applicable Borrower shall have
notified such L/C Issuer promptly following receipt of the notice of drawing
that such Borrower will reimburse the L/C Issuer in Dollars. In the case of any
such reimbursement in Dollars of a drawing under a Letter of Credit denominated
in an Alternative Currency, the applicable L/C Issuer shall notify the
applicable Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 1:00 p.m. on the
date of any payment by any L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by any L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor

 

48



--------------------------------------------------------------------------------

Date”), the applicable Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency; provided that such Borrower has received notice of such
payment by 11:00 a.m., or two hours prior to the Applicable Time with respect to
a Letter of Credit to be reimbursed in an Alternative Currency, on such Honor
Date, and if such Borrower receives notice of such payment after such time, such
Borrower shall make such payment not later than 11:00 a.m., or the Applicable
Time with respect to a Letter of Credit to be reimbursed in an Alternative
Currency, on the Business Day following receipt of such notice (together with
interest thereon). In the event that (A) a drawing denominated in an Alternative
Currency is to be reimbursed in Dollars pursuant to the second sentence in this
Section 2.03(c)(i) and (B) the Dollar amount paid by the applicable Borrower,
whether on the Honor Date (as a result of an error in calculating the Dollar
amount to be paid by the applicable Borrower, but in any event, not as a result
of any intraday fluctuation in a currency exchange rate) or after the Honor
Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, such Borrower agrees, as a separate and
independent obligation, to indemnify the applicable L/C Issuer for the loss
resulting from its inability on that date to purchase the Alternative Currency
in the full amount of the drawing. If the applicable Borrower fails to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof. In such
event, the Company shall be deemed to have requested a Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02 or
the prior notice required therefor for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.03 (other than the
delivery of a Loan Notice). Any notice given by any L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) to the Administrative Agent for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Company in such amount. The Administrative
Agent shall remit the funds so received to the applicable L/C Issuer in Dollars.

 

49



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.03
cannot be satisfied, the Company shall be deemed to have incurred from the
applicable L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Lender’s payment to the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.03 (other than delivery by a Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrowers to reimburse the applicable L/C Issuer for the amount of any payment
made by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of any L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, such L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at a rate per annum equal to
the Overnight Rate. A certificate of such L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

50



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from a
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of each Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

51



--------------------------------------------------------------------------------

(iv) waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of any Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice any Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the ISP;

(vii) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to any Borrower or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions, such Borrower will
promptly notify the applicable L/C Issuer. The applicable Borrower shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the applicable L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of such L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence

 

52



--------------------------------------------------------------------------------

or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude such Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the applicable L/C Issuer, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of such L/C
Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (ix) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, a Borrower may have a claim
against such L/C Issuer, and such L/C Issuer may be liable to such Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by such Borrower which such Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit unless
such L/C Issuer is prevented or prohibited from so paying as a result of any
order or directive of any court or other Governmental Authority. In furtherance
and not in limitation of the foregoing, the applicable L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The applicable L/C Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary and reasonably
acceptable to the beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable L/C Issuer and the applicable Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to any
Borrower for, and no L/C Issuer’s rights and remedies with respect to any
Borrower shall be impaired by, any action or inaction of such L/C Issuer
required or permitted under any Law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where such L/C Issuer or the beneficiary is
located, the practice stated in the ISP or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade—International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such Law or practice.

 

53



--------------------------------------------------------------------------------

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance, subject to Section 2.15, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily maximum amount available to be drawn under such Letter of Credit.
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the fifth Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders while any Event of
Default exists under Section 8.01(b) and automatically in the case of any Event
of Default under Section 8.01(e) or 8.01(f), all Letter of Credit Fees shall
accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the applicable L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by it, at the rate
per annum specified in one or more of the Fee Letters specified in clause
(iii) of the definition thereof, computed on the Dollar Equivalent of the actual
daily maximum amount available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit) and on
a quarterly basis in arrears. Such fronting fee shall be due and payable on the
fifth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. In addition, the Company
shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the applicable Borrower shall be obligated
to reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. Each Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of such
Borrower, and that such Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.

 

54



--------------------------------------------------------------------------------

2.04 Swing Line Loans.

(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Company in Dollars from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit or the Swing Line
Lender’s Swing Line Commitment; provided, however, that (i) after giving effect
to any Swing Line Loan, (A) the Total Revolving Outstandings shall not exceed
the Aggregate Revolving Commitments and (B) the aggregate Revolving Exposure of
any Lender shall not exceed such Lender’s Commitment, (ii) the Company shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan and (iii) the Swing Line Lender shall not be under any obligation to make
any Swing Line Loan if it shall reasonably determine (which determination shall
be conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Company may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan or a LIBOR Daily Loan.
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $500,000 and integral multiples of $100,000 in excess
thereof in the case of Base Rate Loans and which shall be in a minimum principal
amount of $5,000,000 and integral multiples of $1,000,000 in excess thereof in
the case of LIBOR Daily Loans, (ii) the Type of Swing Line Loans to be borrowed
and (iii) the requested borrowing date, which shall be a Business Day. Promptly
after receipt by the Swing Line Lender of any Swing Line Loan Notice, the Swing
Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Borrowing of Swing Line Loans (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender will,
not later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Company.

 

55



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably requests and authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan or LIBOR Daily Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans or LIBOR Daily Loans, but subject to the
conditions set forth in Section 4.03 (other than the delivery of a Loan Notice);
provided that, after giving effect to such Borrowing, the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments. The Swing
Line Lender shall furnish the Company with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan or LIBOR Daily Loan, as applicable, to the Company
in such amount. The Administrative Agent shall remit the funds so received to
the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans or LIBOR Daily Loans submitted by the Swing Line Lender as
set forth herein shall be deemed to be a request by the Swing Line Lender that
each of the Lenders fund its risk participation in the relevant Swing Line Loan
and each Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Overnight Rate. A certificate of
the Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

 

56



--------------------------------------------------------------------------------

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.03. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Effective Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or LIBOR
Daily Loans or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Applicable Percentage of any Swing Line Loan, interest in respect
of such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

57



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) Optional Prepayments.

(i) Any Borrower may, upon delivery of a Notice of Loan Prepayment from such
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Loans (other than Swing Line Loans) in whole or in part
without premium or penalty; provided, in each case, that (x) such Notice of Loan
Prepayment must be received by the Administrative Agent not later than (A) 12:00
p.m. three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Dollars, (B) 11:00 a.m. three Business Days prior to any
date of prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (C) 11:00 a.m. on the date of prepayment of Base Rate Loans or
LIBOR Daily Loans; (y) any prepayment of Eurocurrency Rate Loans or LIBOR Daily
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (z) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such Notice of Loan Prepayment shall specify the date and
amount of such prepayment, the Loans to be prepaid, the Type(s) of Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans and whether such prepayment is conditioned on any event.
The Administrative Agent will promptly notify each applicable Lender of its
receipt of each Notice of Loan Prepayment, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such Notice of Loan Prepayment is
given by a Borrower, such Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan or LIBOR Daily Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.15,
each such prepayment shall be applied to the Loans of the applicable Lenders in
accordance with their respective Applicable Percentages.

(ii) Swing Line Loans. The Company may, upon delivery of a Notice of Loan
Prepayment to the Swing Line Lender (with a copy to the Administrative Agent),
at any time or from time to time, voluntarily prepay Swing Line Loans in whole
or in part without premium or penalty; provided that (i) such Notice of Loan
Prepayment must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof (or, if less, the entire principal
thereof then outstanding). Each such Notice of Loan Prepayment shall specify the
date and amount of such prepayment. If such Notice of Loan Prepayment is given
by the Company, the Company shall make such prepayment and the payment amount
specified in such Notice of Loan Prepayment shall be due and payable on the date
specified therein.

 

58



--------------------------------------------------------------------------------

(b) Mandatory Prepayments of Loans. If for any reason, including exchange rate
fluctuations, the Total Revolving Outstandings at any time exceed the Aggregate
Revolving Commitments then in effect, the Borrowers shall promptly following
notice from the Administrative Agent prepay Revolving Loans and/or the Swing
Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided, however, that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b) unless after the prepayment in full of the Revolving Loans and
the Swing Line Loans the Total Revolving Outstandings exceed the Aggregate
Revolving Commitments then in effect.

All amounts required to be paid pursuant to this Section 2.05(b) shall be
applied as follows:, first, ratably to the L/C Borrowings and the Swing Line
Loans, second, to the outstanding Revolving Loans, and, third, to Cash
Collateralize the remaining L/C Obligations. Within the parameters of the
applications set forth above, prepayments shall be applied first to Base Rate
Loans, then to LIBOR Daily Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

2.06 Termination or Reduction of Commitments.

(a) The Aggregate Revolving Commitments hereunder shall be permanently reduced
to zero on the date that is the earliest of the following: (i) if the TSYS
Merger has not been consummated, the date on which the TSYS Merger Agreement is
terminated in accordance with its terms, (ii) the date of effectiveness of any
written notice from the Company to the Administrative Agent of its election to
terminate the remaining Aggregate Revolving Commitments hereunder in full
pursuant to Section 2.06(b) below and (iii) if the TSYS Merger has not been
consummated, 11:59 p.m. (New York City time) on the Termination Date (as defined
in the TSYS Merger Agreement as in effect on May 27, 2019), as it may be
extended in accordance with the terms of the TSYS Merger Agreement as in effect
on May 27, 2019.

(b) Commitments. The Company may, upon notice to the Administrative Agent,
(i) terminate the Aggregate Revolving Commitments, (ii) from time to time
permanently reduce the Letter of Credit Sublimit and/or the Swing Line Sublimit
or (iii) from time to time permanently reduce the Aggregate Revolving
Commitments to an amount not less than the Outstanding Amount of Revolving
Loans, Swing Line Loans and L/C Obligations; provided that (A) any such notice
shall be received by the Administrative Agent not later than 12:00 noon three
(3) Business Days prior to the date of termination or reduction, (B) any such
partial reduction shall be in an aggregate amount of $2,000,000 or any whole
multiple of $1,000,000 in excess thereof and (C) the Company shall not terminate
or reduce (x) (1) the Aggregate Revolving Commitments if, after giving effect

 

59



--------------------------------------------------------------------------------

thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments, (2) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (3) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Swing Line Sublimit.

(c) Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, the Swing Line
Sublimit or the Aggregate Revolving Commitments under this Section 2.06. Upon
any reduction of the Aggregate Revolving Commitments, the Commitment of each
Lender shall be reduced by such Lender’s Applicable Percentage of such reduction
amount. All fees in respect of the Aggregate Revolving Commitments accrued until
the effective date of any termination of the Aggregate Revolving Commitments
shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) Revolving Loans. The Borrowers shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

(b) Swing Line Loans. The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date within ten (10) Business Days of demand
therefor by the Swing Line Lender and (ii) the Maturity Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; (iii) each LIBOR Daily Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the LIBOR Daily Floating Rate plus the Applicable Rate; and (iv) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the sum of
(A) the Base Rate plus the Applicable Rate minus (B) the Commitment Fee.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

60



--------------------------------------------------------------------------------

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Company shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) at a rate per annum equal to the product
of (i) the Applicable Rate times (ii) the actual daily amount by which the
Aggregate Revolving Commitments exceed the sum of (y) the Outstanding Amount of
Revolving Loans and (z) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.15. The Commitment Fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the fifth Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date. The Commitment Fee shall be
calculated quarterly in arrears for the period beginning on the first calendar
day of the quarter ended immediately prior to the date of payment and ending on
the last calendar day of such quarter, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. For purposes of clarification,
Swing Line Loans shall not be considered outstanding for purposes of determining
the unused portion of the Aggregate Revolving Commitments.

(b) Other Fees. The Company shall pay (i) to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the relevant Fee Letter, and (ii) to the
Lenders, in Dollars, such fees, if any, as shall have been separately agreed
upon in writing in the amounts and at the times so specified. All such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as

 

61



--------------------------------------------------------------------------------

applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
if market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.11 Evidence of Debt.

(a) The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrowers and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligations of the Borrowers
hereunder to pay any amount owing with respect to their respective Obligations.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a promissory note, which shall
evidence such Lender’s Loans to such Borrower in addition to such accounts or
records. Each such promissory note shall (i) in the case of Revolving Loans, be
in the form of Exhibit B-1 (a “Revolving Note”), and (ii) in the case of Swing
Line Loans, be in the form of Exhibit B-2 (a “Swing Line Note”). Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans, as applicable. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in Alternative
Currencies, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date

 

62



--------------------------------------------------------------------------------

specified herein. Except as otherwise expressly provided herein, all payments by
the Borrowers hereunder with respect to principal and interest on Loans
denominated in Alternative Currencies shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in the applicable Alternative Currency
and in Same Day Funds not later than the Applicable Time on the dates specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. Except as may otherwise
be provided in the definition of “Interest Period” or Section 2.07, if any
payment to be made by any Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans or LIBOR Daily Loans, prior to 12:00 noon on
the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans
or LIBOR Daily Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the applicable Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans, in the case of Loans denominated in
Dollars or, in the case of Loans denominated in Alternative Currencies, in
accordance with such market practice, in each case, as applicable. If such
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to such Borrower the amount of such interest paid by such Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by such Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

63



--------------------------------------------------------------------------------

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or the applicable L/C Issuers,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuers, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuers, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Borrowing set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the

 

64



--------------------------------------------------------------------------------

Loans and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender or Disqualified Institution), (y) the
application of Cash Collateral provided for in Section 2.14 or (z) any payment
obtained by a Lender as consideration for the assignment of (including by means
of a Dutch auction) or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to the Company or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14 Cash Collateral.

(a) Certain Credit Support Events. If (i) any L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Company shall be
required to provide Cash Collateral pursuant to Section 8.02 or (iv) there shall
exist a Defaulting Lender, the Company shall immediately (in the case of clause
(iii) above) or within one Business Day (in all other cases) following any
request by the Administrative Agent or such L/C Issuer provide Cash Collateral
in an amount not less than the applicable Minimum Collateral Amount (determined
in the case of Cash Collateral provided pursuant to clause (iv) above, after
giving effect to Section 2.15(b) and any Cash Collateral provided by the
Defaulting Lender). Additionally, if the Administrative Agent notifies the
Company at any time that the Outstanding Amount of all L/C Obligations at such
time exceeds 105% of the Letter of Credit Sublimit then in effect, then, within
two Business Days (or, in the event such excess arises as a result of
fluctuations in the applicable Spot Rate with respect to L/C Obligations
denominated in an Alternative Currency, five Business Days) after receipt of
such notice, the Company shall provide Cash Collateral for the Outstanding
Amount of the L/C Obligations in an amount not less than the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.

 

65



--------------------------------------------------------------------------------

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest bearing deposit accounts at the Administrative Agent. The Company, and
to the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuers and the Lenders, and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuers as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Company, or the relevant Defaulting Lender, will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency. The
Company shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.01 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Lender
that is a Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(v))) or (ii) the good faith
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

 

66



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amount received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder; third, to
Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to that
Defaulting Lender in accordance with Section 2.14 with a corresponding release
of any Cash Collateral provided by the Borrower and/or a reversal of any
reallocations made among the Lenders with respect to such Fronting Exposure
pursuant to Section 2.15(b); fourth, as the Company may request (so long as no
Default exists), to the funding of any Loan or funded participation in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Company, to be held in a
deposit account and released pro rata in order to (x) satisfy that Defaulting
Lender’s potential future funding obligations with respect to Loans and funded
participations under this Agreement and (y) Cash Collateralize each L/C Issuer’s
future Fronting Exposure with respect to that Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.14; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuers or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any L/C Issuer or the Swing Line Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 or Section 4.03 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, that
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to

 

67



--------------------------------------------------------------------------------

Section 2.15(b). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.15(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee payable
under Section 2.09(a) for any period during which such Lender is a Defaulting
Lender (and the Company shall not be required to pay any such fee that otherwise
would have been required to have been paid to such Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Company shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (b) below, (y) pay to the applicable L/C Issuer the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(b) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate principal amount at such time of any Non-Defaulting
Lender’s outstanding Revolving Loans and such Lender’s participation in L/C
Obligations and Swing Line Loans at such time to exceed such Non-Defaulting
Lender’s Commitment. Subject to Section 10.20, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(c) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (b) above cannot, or can only partially, be effected, the
Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize each L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

 

68



--------------------------------------------------------------------------------

(d) Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and each L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to Cash Collateral), that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(b)), whereupon
that Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.

2.16 Designated Borrowers.

(a) The Company may at any time and from time to time, upon not less than ten
(10) Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any additional wholly-owned Subsidiary of the Company (an
“Applicant Borrower”) as a Borrower to receive Revolving Loans hereunder by
delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed notice and agreement in
substantially the form of Exhibit F (a “Borrower Request and Assumption
Agreement”); provided that such Applicant Borrower shall not become a Designated
Borrower hereunder in connection with such designation if, within such ten
(10) Business Day period, the Administrative Agent or any Lender provides a
notice in writing to the Company and, in the case of such notice by a Lender, to
the Administrative Agent of its objection to such designation on the basis that
it shall be unlawful under Laws applicable to the Administrative Agent or such
Lender, as applicable, to make Loans or extend credit or otherwise do business
with such Applicant Borrower. The parties hereto acknowledge and agree that
prior to any Applicant Borrower becoming entitled to utilize the Commitments
provided for herein, the Administrative Agent and the Lenders shall have
received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information (substantially consistent with such
documents or information provided under Section 4.01), in form, content and
scope reasonably satisfactory to the Administrative Agent, as may be required by
the Administrative Agent or the Lenders in their reasonable discretion, and
Notes signed by such new Borrowers to the extent any Lenders so require.
Promptly following receipt of (x) all documentation and other information
required by bank regulatory authorities under

 

69



--------------------------------------------------------------------------------

the applicable “know your customer” and Anti-Money Laundering Laws, including
the PATRIOT Act and, in the case of any Designated Borrower that is a Foreign
Subsidiary or that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in relation to such
Borrower and (y) all such requested resolutions, incumbency certificates,
opinions of counsel and other documents or information, the Administrative Agent
shall send a notice in substantially the form of Exhibit G (a “Borrower Notice”)
to the Company and the Lenders specifying the effective date upon which the
Applicant Borrower shall constitute a Designated Borrower for purposes hereof,
whereupon each of the Lenders agrees to permit such Designated Borrower to
receive Revolving Loans hereunder, on the terms and conditions set forth herein,
and each of the parties agrees that such Designated Borrower otherwise shall be
a Designated Borrower for all purposes of this Agreement; provided that no Loan
Notice or Letter of Credit Application may be submitted by or on behalf of such
Designated Borrower until the date five (5) Business Days after such effective
date.

(b) [reserved]

(c) The Obligations of all Designated Borrowers that are Foreign Subsidiaries
shall be several in nature.

(d) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.16 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any
Revolving Loans made by the Lenders, to any such Designated Borrower hereunder.
Any acknowledgment, consent, direction, certification or other action which
might otherwise be valid or effective only if given or taken by all Borrowers,
or by each Borrower acting singly, shall be valid and effective if given or
taken only by the Company, whether or not any such other Borrower joins therein.
Any notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

(e) The Company may from time to time, upon not less than ten (10) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such; provided that there are no
outstanding Revolving Loans payable by such Designated Borrower or other amounts
payable by such Designated Borrower on account of any Revolving Loans made to
it, as of the effective date of such termination. The Administrative Agent will
promptly notify the Lenders of any such termination of a Designated Borrower’s
status as such.

 

70



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Borrower, then the Administrative Agent or such Borrower shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(iii) If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section 3.01) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

 

71



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Borrowers shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender or L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or L/C Issuer, shall be conclusive absent manifest error.
Each of the Borrowers shall, and does hereby, jointly and severally indemnify
the Administrative Agent, and shall make payment in respect thereof within ten
days after demand therefor, for any amount which a Lender or L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and L/C Issuer shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within ten days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or L/C Issuer (but only to the extent that any Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrowers to do so), (y) the Administrative Agent
and the Borrowers, as applicable, against any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.06(d) relating to
the maintenance of a Participant Register and (z) the Administrative Agent and
the Borrowers, as applicable, against any Excluded Taxes attributable to such
Lender or L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Borrower in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and L/C Issuer hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender or L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

 

72



--------------------------------------------------------------------------------

(d) Evidence of Payments. Upon request by any Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by applicable Law to
report such payment or other evidence of such payment reasonably satisfactory to
such Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Recipient’s reasonable judgment such completion,
execution or submission would subject such Recipient to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Recipient.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

73



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty,

(II) executed copies of IRS Form W-8ECI,

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner,

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

74



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(iv) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Agreement, the Borrowers and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(v) A Borrower organized under the laws of the United Kingdom, the
Administrative Agent and any Lender claiming relief from United Kingdom
withholding Tax under an applicable United Kingdom income tax treaty shall
cooperate and shall use commercially reasonable efforts to complete any
procedural formalities necessary for such Borrower to make payments without
deduction of United Kingdom Taxes.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or L/C Issuer, or have any obligation to pay to any
Lender or L/C Issuer, any refund of Taxes withheld or deducted from funds paid
for the account of such Lender or L/C Issuer, as the case may be. If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional

 

75



--------------------------------------------------------------------------------

amounts pursuant to this Section 3.01, it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Borrower under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Recipient, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
Borrower pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Borrower or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or L/C Issuer, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurocurrency Base Rate (whether denominated in
Dollars or Alternative Currencies) or LIBOR Daily Floating Rate, or to determine
or charge interest rates based upon the Eurocurrency Base Rate or the LIBOR
Daily Floating Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market (each an “Affected Eurocurrency Rate Loan”), then, on notice thereof by
such Lender to the Company through the Administrative Agent, (i) any obligation
of such Lender to make or continue Affected Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars and LIBOR Daily Loans, to convert Base Rate Loans to Affected
Eurocurrency Rate Loans or, if such notice relates to the unlawfulness or
asserted unlawfulness of charging interest based on the Eurocurrency Base Rate,
to make Base Rate Loans as to which the interest rate is determined with
reference to the Eurocurrency Base Rate, shall be suspended, until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), either prepay or, if applicable and such Loans are denominated in
Dollars, convert all such Affected Eurocurrency Rate Loans of such Lender and
Base Rate Loans as to which the interest rate is determined with reference to
the Eurocurrency Base Rate to Base Rate Loans as to which the rate of interest
is not determined with reference to the Eurocurrency Base Rate, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Affected Eurocurrency Rate Loans to such day, or immediately,
if such

 

76



--------------------------------------------------------------------------------

Lender may not lawfully continue to maintain such Affected Eurocurrency Rate
Loans or a Base Rate Loan as to which the interest rate is determined with
reference to the Eurocurrency Base Rate. Notwithstanding the foregoing and
despite the illegality for such a Lender to make, maintain or fund Affected
Eurocurrency Rate Loans or Base Rate Loans as to which the interest rate is
determined with reference to the Eurocurrency Base Rate, that Lender shall
remain committed to make and maintain Base Rate Loans as to which the rate of
interest is not determined with reference to the Eurocurrency Base Rate and
shall be entitled to recover interest at such Base Rate. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

Each Lender at its option may make any Credit Extension to any Designated
Borrower which is a Foreign Subsidiary by causing any domestic or foreign branch
or Affiliate of such Lender (each a “Designated Lender”) to make such Credit
Extension (and in the case of an Affiliate, the provisions of Sections 3.01
through 3.05 and 10.04 shall apply to such Affiliate to the same extent as to
such Lender); provided that any exercise of such option shall not affect the
obligation of the relevant Borrower to repay such Credit Extension in accordance
with the terms of this Agreement; provided, however, if any Lender or any
Designated Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Designated Lender to perform its obligations hereunder or to issue,
make, maintain, fund or charge interest with respect to any Credit Extension to
any Designated Borrower which is a Foreign Subsidiary then, on notice thereof by
such Lender to the Company through the Administrative Agent, and until such
notice by such Lender is revoked, any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension
shall be suspended. Upon receipt of such notice, the Borrowers shall, take all
reasonable actions requested by such Lender to mitigate or avoid such
illegality.

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurocurrency Rate Loan or a LIBOR
Daily Loan or a conversion to or continuation thereof, (i) the Administrative
Agent determines that (A) deposits (whether in Dollars or an Alternative
Currency) are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Rate Loan or LIBOR Daily Loan, or (B) adequate and reasonable means
do not exist for determining the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or for determining the LIBOR
Daily Floating Rate with respect to a proposed LIBOR Daily Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(i), “Impacted Loans”), or (ii) the Administrative Agent or the Required Lenders
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan or the LIBOR Daily
Floating Rate with respect to a proposed LIBOR Daily Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies and LIBOR Daily Loans shall be
suspended (to the extent of the affected Eurocurrency Rate Loans, LIBOR Daily
Loans or Interest Periods) and (y) in the event of a determination described in
the preceding

 

77



--------------------------------------------------------------------------------

sentence with respect to the Eurocurrency Base Rate component of the Base Rate,
the utilization of the Eurocurrency Base Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice and during such period
Base Rate Loans shall be made and continued based on the interest rate
determined by the greater of clauses (a) and (b) in the definition of Base Rate.
Upon receipt of such notice, the Company may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in the
affected currency or currencies and LIBOR Daily Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of (or
conversion to) Base Rate Loans in Dollars in the amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Company and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the affected Lenders notify the Company that such alternative interest
rate does not adequately and fairly reflect the cost to the Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in Section 3.04(e) or the Eurocurrency
Rate) or L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement, Eurocurrency Rate
Loans or LIBOR Daily Loans made by such Lender;

 

78



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Base Rate or LIBOR Daily Floating Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or L/C Issuer of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or L/C Issuer, the Company will pay
(or cause the applicable Borrower to pay) to such Lender or L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
L/C Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or L/C Issuer’s capital or on the capital of such
Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loan held by, such Lender, or
the Letters of Credit issued by L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or L/C Issuer’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or L/C Issuer’s policies and the policies of such Lender’s or L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Company will pay (or cause the applicable Borrower to pay) to such
Lender or L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Company shall be conclusive
absent manifest error. The Company shall pay (or cause the applicable Borrower
to pay) such Lender or L/C Issuer, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation; provided that no Borrower shall be required to compensate a
Lender or L/C Issuer pursuant to the foregoing provisions of this Section for
any increased costs incurred or reductions suffered more than nine months prior
to the date that such Lender notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

79



--------------------------------------------------------------------------------

(e) Additional Reserve Requirements. To the extent not already reflected in the
calculation of any interest rate, the Company shall pay (or cause the applicable
Borrower to pay) to each Lender or L/C Issuer, as the case may be, as long as
such Lender or L/C Issuer shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans or LIBOR Daily Loans, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender or L/C Issuer (as determined by such Lender or
L/C Issuer in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan;
provided the Company shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional costs from such Lender or
L/C Issuer. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional costs shall be due and payable 10 days
from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the applicable
Borrower;

(c) any failure by any Borrower to make payment of any Loan (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Borrower to pay)
any customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate used
in determining the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

 

80



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, any L/C Issuer or any
Governmental Authority for the account of any Lender or L/C Issuer pursuant to
Section 3.01, or any Lender or L/C Issuer gives a notice pursuant to
Section 3.02, then such Lender or L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates (provided, in any event, that any
Loans extended to a Borrower governed by the laws of The Netherlands can only be
assigned to another legal entity if the assignee will acquire a Loan of at least
EUR 100,000 (or its equivalent in another currency) or otherwise is not
considered to be part of the Public), if, in the judgment of such Lender or L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or L/C Issuer to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or L/C Issuer. The Company hereby agrees to pay all reasonable costs and
expenses incurred by any Lender or L/C Issuer in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with
Section 10.13.

3.07 LIBOR Successor Rate. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents (including Section 10.01 hereof), if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error and made by notice to the Borrower), or the Company or Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to the Company) that the Company or Required Lenders (as
applicable) have determined, that:

(a) adequate and reasonable means do not exist for ascertaining LIBOR for the
applicable currency for any requested Interest Period because the LIBOR Screen
Rate for the applicable currency is not available or published on a current
basis and such circumstances are unlikely to be temporary;

(b) the administrator of the LIBOR Screen Rate for the applicable currency or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR for the
applicable currency or the LIBOR Screen Rate for the applicable currency shall
no longer be made available, or used for determining the interest rate of loans
denominated in the applicable currency (such specific date, the “Scheduled
Unavailability Date”); or

 

81



--------------------------------------------------------------------------------

(c) syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.07, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR for the applicable currency;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace LIBOR
for the applicable currency with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar syndicated credit facilities denominated in the applicable currency
for such alternative benchmarks (any such proposed rate, a “LIBOR Successor
Rate”), together with any proposed LIBOR Successor Rate Conforming Changes and
any such amendment shall become effective at 5:00 p.m. (New York time) on the
fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Company unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.
Such LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent in consultation with the Company.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the applicable currency and LIBOR Daily Loans shall
be suspended (to the extent of the affected Eurocurrency Rate Loans, LIBOR Daily
Loans or Interest Periods), and (y) if the applicable currency is Dollars, then
the Eurocurrency Rate component shall no longer be utilized in determining the
Base Rate. Upon receipt of such notice, the applicable Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in the applicable currency (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or LIBOR Daily Loans
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the
amount specified therein.

3.08 Survival. All of the Borrowers’ obligations under this Article III shall
survive the termination of the commitments and the repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

82



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Conditions to Effectiveness. This Agreement shall become effective on and
as of the first date on which each of the following conditions is satisfied (or
waived in accordance with Section 10.01):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received (x) customary legal opinions of
(i) Wachtell Lipton Rosen & Katz, New York counsel to the Company and its
Subsidiaries, (ii) Nelson Mullins Riley & Scarborough LLP, Georgia counsel to
the Company and its Subsidiaries, (iii) AKD N.V., Dutch counsel to the Company
and its Subsidiaries and (iv) Baker & McKenzie LLP, UK counsel to the Company
and its Subsidiaries and (y) a certificate of a responsible officer of each of
the Borrowers attaching and certifying to Organization Documents of such
Borrower, a good standing certificate of such Borrower from the jurisdiction of
organization of such Borrower (except for Borrowers governed by the laws of The
Netherlands or the UK), an incumbency certificate and resolutions, in each case
as are customary.

(c) The Administrative Agent, the Arrangers and the Lenders shall have received
(i) all fees required to be paid under the Fee Letters, to the extent payable to
the Administrative Agent, the Arrangers and the Lenders or any of their
respective Affiliates on or prior to the Effective Date and (ii) to the extent
invoiced at least three (3) Business Days prior to the Effective Date, expenses
required to be paid hereunder on or prior to the Effective Date.

(d) (i) The Administrative Agent shall have received, at least three
(3) Business Days prior to the Effective Date, all documentation and other
information regarding each Borrower that the Administrative Agent or a Lender
reasonably determines is required by U.S. regulatory authorities in connection
with applicable “know your customer” and Anti-Money Laundering Laws, including
the PATRIOT Act, to the extent reasonably requested in writing of the Company at
least ten (10) Business Days prior to the Effective Date and (ii) to the extent
any Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, at least three (3) Business Days prior to the Effective
Date, any Lender that has reasonably requested, in a written notice to the
Company at least ten (10) Business Days prior to the Effective Date, a
Beneficial Ownership Certification in relation to such Borrower shall have
received such Beneficial Ownership Certification.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date in writing, and such notice shall be conclusive and binding.

 

83



--------------------------------------------------------------------------------

4.02 Conditions to the Borrowing of the Closing Date Revolving Loans.

The occurrence of the Closing Date and the obligation of each Lender to make the
Closing Date Revolving Loans on the Closing Date is subject to satisfaction of
the following conditions precedent:

(a) The Effective Date shall have occurred.

(b) Each of the Specified Merger Agreement Representations and the Specified
Representations shall be true and correct in all material respects as of the
Closing Date.

(c) The Administrative Agent shall have received a solvency certificate from a
Financial Officer of the Company substantially in the form set forth in Exhibit
I hereto.

(d) The TSYS Merger shall have been consummated, or substantially concurrently
with the making of the Closing Date Revolving Loans, shall be consummated, in
all material respects in accordance with the TSYS Merger Agreement, after giving
effect to any modifications, amendments, supplements, consents or waivers
thereto, other than those modifications, amendments, supplements, consents or
waivers by the Company or any of its Affiliates that are material and adverse to
the Lenders or the Arrangers without the prior consent of the Arrangers (such
consent not to be unreasonably withheld, delayed or conditioned); provided that
any change in the amount of Borrower Stock Consideration (as defined in the TSYS
Merger Agreement) shall be deemed not to be materially adverse to the Lenders or
the Arrangers and shall not require the consent of the Arrangers if such change
results in the number of shares of Global Payments Common Stock (as defined in
the TSYS Merger Agreement) for which each share of TSYS Common Stock (as defined
in the TSYS Merger Agreement) may be exchanged or converted pursuant to the TSYS
Merger Agreement increasing or decreasing by 10% or less.

(e) Except (a) as disclosed in the TSYS Disclosure Schedule (as defined in the
TSYS Merger Agreement as in effect on May 27, 2019) or (b) as disclosed in any
TSYS Reports (as defined in the TSYS Merger Agreement as in effect on May 27,
2019) filed by TSYS since December 31, 2015, and prior to May 27, 2019 (but
disregarding risk factor disclosures contained under the heading “Risk Factors,”
or disclosures of risks set forth in any “forward-looking statements” disclaimer
or any other statements that are similarly non-specific or cautionary,
predictive or forward-looking in nature), since May 27, 2019, there has not been
any effect, change, event, circumstance, condition, occurrence or development
that has had or would reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect (as defined in the TSYS Merger
Agreement as in effect on May 27, 2019) on TSYS.

(f) The Administrative Agent, the Arrangers and the Lenders, as applicable,
shall have received or, substantially concurrently with the making of the
Closing Date Revolving Loans, shall receive (i) all fees required to be paid
under this Agreement and, to the extent payable to the Lenders under this
Agreement or their Affiliates on or prior to the Closing Date, all fees required
to be paid pursuant to the terms of the Fee Letters and (ii) to the extent
invoiced at least three (3) Business Days prior to the Closing Date, expenses
required to be paid to the Administrative Agent and the Arrangers hereunder on
or prior to the Closing Date.

 

84



--------------------------------------------------------------------------------

(g) The Company shall have repaid or caused to be repaid the outstanding
principal amount of and accrued and unpaid interest and any other obligations
(other than obligations in respect of letters of credit issued thereunder that
have been terminated, cash collateralized, backstopped or in respect of which
arrangements reasonably satisfactory to the applicable letter of credit issuer
have been made) and contingent obligations (including indemnification
obligations) that by their terms are to survive the termination of the relevant
loan documentation and debt instruments evidencing third party debt) in respect
of (x) that certain Second Amended and Restated Credit Agreement, dated as of
July 31, 2015, among the Company, the other borrowers, the guarantors and the
lenders identified therein, and Bank of America, in its capacity as
administrative agent thereunder, as amended prior to the date hereof and
(y) that certain Credit Agreement, dated as of April 23, 2018, among TSYS, as
the borrower, Bank of America, N.A., as administrative agent, and the lenders
party thereto (together with (x), the “TSYS Merger Refinancing”).

(h) The Administrative Agent shall have received a certificate from a
responsible officer of the Company certifying as to the satisfaction of the
conditions precedent contained in Section 4.02(b) (solely with respect to the
Specified Representations), Section 4.02(d) and Section 4.02(e).

(i) The Arrangers shall have received (i) U.S. GAAP audited consolidated balance
sheets of each of the Company and TSYS and related consolidated statements of
income, changes in equity and cash flows of each of the Company and TSYS for the
three (3) most recently completed Fiscal Years ended at least 60 days prior to
the Closing Date and (ii) U.S. GAAP unaudited consolidated balance sheets and
related consolidated statements of income, changes in equity and cash flows of
each of the Company and TSYS for each subsequent Fiscal Quarter ended at least
40 days before the Closing Date (other than the last Fiscal Quarter of any
Fiscal Year); provided, that in each case the financial statements required to
be delivered by this paragraph shall meet the requirements of Regulation S-X
under the Securities Act of 1933, as amended, and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration
statement on Form S-3. The Arrangers hereby acknowledge receipt of the financial
statements of each of the Company and TSYS in the foregoing clause (i) for the
Fiscal Years ended December 31, 2018, December 31, 2017 and December 31, 2016,
and in the foregoing clause (ii) for the Fiscal Quarter ended March 31, 2019.
The Company’s or TSYS’s filing of any required audited financial statements with
respect to the Company or TSYS, as applicable, on Form 10-K or required
unaudited financial statements with respect to the Company or TSYS on Form 10-Q,
in each case, will satisfy the requirements under clause (i) or (ii), as
applicable, of this paragraph.

(j) The Arrangers shall have received pro forma financial statements, in each
case as would be required to be included in a registration statement on Form S-3
(regardless of when such pro forma financial statements are required to be filed
with the SEC) and which shall meet the requirements of Regulation S-X under the
Securities Act of 1933, as amended and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration
statement on Form S-3; provided, however, to the extent such pro forma financial
statements are filed by the Company with the SEC, the condition set forth in
this paragraph shall be deemed satisfied.

 

85



--------------------------------------------------------------------------------

(k) The Administrative Agent shall have received a Loan Notice for the
Borrowings to occur on the Closing Date.

(l) The Arrangers and the Lenders shall have received, (i) at least three
(3) Business Days prior to the Closing Date, all documentation and other
information regarding each Borrower that the Administrative Agent or a Lender
reasonably determines is required by U.S. regulatory authorities in connection
with applicable “know your customer” and Anti-Money Laundering Laws, including
the PATRIOT Act, to the extent reasonably requested in writing of the Company at
least ten (10) Business Days prior to the Closing Date and (ii) to the extent
any Borrower (other than a Borrower that was a party hereto on the Effective
Date) qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least three (3) Business Days prior to the Closing Date, any
Lender that has reasonably requested, in a written notice to the Company at
least ten (10) Business Days prior to the Closing Date, a Beneficial Ownership
Certification in relation to such Borrower shall have received such Beneficial
Ownership Certification.

4.03 Conditions to all Other Credit Extensions.

The obligations of each Lender (i) to make Loans on the Closing Date other than
the Closing Date Revolving Loans and (ii) to honor any Request for Credit
Extension other than on the Closing Date are, in each case, subject to the
following conditions precedent:

(a) The representations and warranties of the Company and each other Borrower
contained in Article V (other than the representations contained in
Section 5.05, Section 5.06 and Section 5.07) shall be true and correct in all
material respects (or in all respects if any such representation or warranty is
already qualified by materiality or reference to Material Adverse Effect) on and
as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or in all respects
if any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect) as of such earlier date.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer
and/or the Swing Line Lender shall have received a Request for Credit Extension
in accordance with the requirements hereof.

(d) With respect to Loans to be borrowed on the Closing Date other than the
Closing Date Revolving Loans, all of the conditions precedent set forth in
Section 4.02 have been waived or satisfied.

 

86



--------------------------------------------------------------------------------

Each Request for Credit Extension other than with respect to Closing Date
Revolving Loans submitted by a Borrower shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.03(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
Notwithstanding the foregoing, prior to the termination of the Commitments, any
waiver of a Default in connection with a Request for Credit Extension for a
Revolving Loan must be signed by the Lenders (other than Defaulting Lenders)
holding at least a majority of the unfunded Commitments, the outstanding
Revolving Loans, Swing Line Loans, L/C Obligations and participations therein.

4.04 Certain Funds Availability. Notwithstanding anything to the contrary herein
(including Article VIII), during the period from and including the Effective
Date to and including the Closing Date (after giving effect to the funding of
the Loans on such date), and notwithstanding (a) that any representation given
on the Effective Date or the Closing Date (excluding the Specified
Representations and Specified Merger Agreement Representations) was incorrect,
(b) any failure by the Company to comply with the affirmative covenants,
negative covenants and financial covenants or any other term of this Agreement
or any other Loan Document, (c) any provision to the contrary in this Agreement,
any other Loan Document or otherwise or (d) that any condition precedent to the
Effective Date may subsequently be determined not to have been satisfied,
neither the Administrative Agent nor any Lender shall be entitled to
(i) rescind, terminate or cancel this Agreement or any of its Commitments
hereunder or exercise any right or remedy or make or enforce any claim under
this Agreement, any other Loan Documents, any Fee Letter or otherwise it may
have, to the extent to do so would prevent, limit or delay the making of its
Loans on the Closing Date, (ii) refuse to participate in making its Loans on the
Closing Date; provided that the conditions precedent set forth in Section 4.02
are satisfied or waived or (iii) exercise any right of set-off or counterclaim
in respect of its Loans to the extent to do so would prevent, limit or delay the
making of its Loans on the Closing Date. Notwithstanding anything to the
contrary provided herein, (A) the rights and remedies of the Lenders and the
Administrative Agent shall not be limited in the event that any condition set
forth in Section 4.02 is not satisfied or waived on the Closing Date and
(B) immediately from and after the Closing Date, after giving effect to the
funding of the Loans on such date, all of the rights, remedies and entitlements
of the Administrative Agent and the Lenders shall be available notwithstanding
that such rights were not available prior to such time as a result of the
foregoing.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants as follows to each Lender and the
Administrative Agent on and as of the Effective Date, the Closing Date and
thereafter on each date as required by Section 4.03:

5.01 Existence and Standing. Each Borrower (a) is a corporation, partnership,
limited liability company or other entity duly and properly incorporated or
organized, as the case may be, validly existing and (to the extent such concept
applies to such entity) in good standing under the laws of its jurisdiction of
incorporation or organization and (b) has all requisite power and authority to
conduct its business in each jurisdiction in which its business is conducted,
except to the extent that the failure to have such authority would not
reasonably be expected to have a Material Adverse Effect.

 

87



--------------------------------------------------------------------------------

5.02 Authorization and Validity. Each Borrower has the power and authority and
legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by each Borrower of the Loan
Documents to which such Borrower is a party and the performance of its
obligations thereunder have been duly authorized by proper proceedings, and the
Loan Documents constitute legal, valid and binding obligations of such Borrower
enforceable against it in accordance with their terms, except as may be limited
by Debtor Relief Laws, regardless of whether considered in a proceeding in
equity or at law.

5.03 No Conflict; Government Consent.

(a) Neither the execution and delivery by any Borrower of the Loan Documents to
which it is a party, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on such Borrower, (ii) such Borrower’s Organization Documents, or
(iii) the provisions of any indenture, instrument or agreement to which such
Borrower is a party or is subject, or by which it, or its Property, is bound,
except in the case of clauses (i) and (iii) where such violation would not
reasonably be expected to have a Material Adverse Effect.

(b) No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by such Borrower, is required
to be obtained by such Borrower in connection with the execution and delivery of
the Loan Documents to which it is a party, the borrowings under the Loan
Documents, the payment and performance by such Borrower of its Obligations or
the legality, validity, binding effect or enforceability of the Loan Documents.

5.04 Financial Statements. The December 31, 2018 audited consolidated financial
statements of the Company heretofore delivered to the Arrangers and the Lenders,
copies of which are included in the Company’s Annual Report on Form 10-K as
filed with the SEC and, if applicable, the audited consolidated financial
statements of the Company and its Subsidiaries as of the last day of the Fiscal
Year for which the Company has most recently filed an annual report on Form 10-K
and, if applicable, the unaudited consolidated financial statements of the
Company and its Subsidiaries as of the last day of the most recent Fiscal
Quarter (other than the fourth Fiscal Quarter of any Fiscal Year) for which the
Company has most recently filed a quarterly report on Form 10-Q, (a) were
prepared in accordance with GAAP (except as otherwise expressly noted therein),
(b) fairly present in all material respects the consolidated financial condition
and operations of the Company and its Subsidiaries at such date and the
consolidated results of their operations and cash flows for the period then
ended (subject, in the case of unaudited quarterly reports, to the absence of
footnotes and to normal year-end audit adjustments) and (c) show all material
indebtedness and other liabilities, direct or contingent, of the Company and its
Subsidiaries as of the date thereof that are required under GAAP to be reflected
thereon.

 

88



--------------------------------------------------------------------------------

5.05 Material Adverse Effect. Since December 31, 2018, there has been no
Material Adverse Effect on the financial condition, results of operations or
business of the Company and its Subsidiaries taken as a whole, except as
disclosed in the reports of the Company on Form 10-K, 10-Q or 8-K, or in any
Form S-4 of the Company, filed with the SEC prior to the Effective Date
(excluding any disclosures set forth in any risk factor section and in any
section relating to forward-looking or safe harbor statements).

5.06 Solvency. As of the Closing Date immediately after giving effect to the
TSYS Merger and the related transactions, (i) the Company and its Subsidiaries
on a consolidated basis are able to pay their debts and other liabilities,
contingent obligations and other commitments as they mature in their ordinary
course; (ii) the Company and its Subsidiaries do not intend to, and do not
believe that they will, incur debts or liabilities beyond their ability to pay
as such debts and liabilities mature in their ordinary course; (iii) the Company
and its Subsidiaries on a consolidated basis are not engaged in a business or a
transaction, and are not about to engage in a business or a transaction, for
which their property would constitute unreasonably small capital after giving
due consideration to the prevailing practice in the industry in which they are
engaged; (iv) the fair value of the property and assets of the Company and its
Subsidiaries on a consolidated basis is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of the
Company and its Subsidiaries on a consolidated basis; and (v) the present fair
salable value of the property and assets of the Company and its Subsidiaries on
a consolidated basis is not less than the amount that will be required to pay
the probable liability of the Company and its Subsidiaries on a consolidated
basis on their debts as they become absolute and matured. In computing the
amount of contingent liabilities for purposes of this Section 5.06, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing as of the date hereof, represents the
amount that can reasonably be expected to become an actual or matured liability,
and all in accordance with GAAP.

5.07 Litigation. There is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of any of
their officers, threatened in writing against or affecting the Company or any of
its Subsidiaries which has not been disclosed in the reports of the Company on
Form 10-K, 10-Q or 8-K, or in any Form S-4 of the Company, filed with the SEC
prior to the Effective Date (excluding any disclosures set forth in any risk
factor section and in any section relating to forward-looking or safe harbor
statements) (a) that would reasonably be expected to have a Material Adverse
Effect or (b) which seeks to prevent, enjoin or delay the making of any Loan or
otherwise challenges the validity of any Loan Document and as to which there is
a reasonable possibility of an adverse decision.

5.08 Disclosure. All written information (to the knowledge of the Borrower with
respect to TSYS and its subsidiaries prior to the Closing Date) other than
financial projections and other forward-looking information and information of a
general economic or industry nature provided on or prior to the Effective Date
by the Company or on behalf of the Company by its representatives to the
Administrative Agent or the Lenders in connection with the negotiation and
syndication of and entry into this Agreement does not, when taken as a whole,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein, when taken as a whole, not
materially misleading when taken as a whole and in light of the circumstances
under which such statements were made (giving effect to any supplements then or
theretofore furnished).

 

89



--------------------------------------------------------------------------------

5.09 Regulation U. No Borrower is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate of buying or carrying margin stock
(within the meaning of Regulation U or Regulation X); and after applying the
proceeds of each Loan, margin stock (as defined in Regulation U) constitutes not
more than twenty-five percent (25%) of the value of those assets of any Borrower
which are subject to any limitation on sale or pledge, or any other restriction
hereunder.

5.10 Investment Company Act. Neither the Company nor any of its Subsidiaries is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

5.11 OFAC, FCPA. The operations of the Company and its Subsidiaries are
conducted in compliance with Anti-Corruption Laws and Sanctions in all material
respects, and the Company maintains policies and procedures reasonably designed
to achieve compliance therewith. Neither the Company nor any of its
Subsidiaries, nor, to the knowledge of the Company, any director or officer
thereof, is an individual or entity that is (a) the subject or target of any
Sanctions or in violation of applicable Anti-Corruption Laws, (b) included on
OFAC’s List of Specially Designated Nationals, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by the United States federal government (including, without limitation,
OFAC), the European Union or Her Majesty’s Treasury or (c) located, organized or
resident in a Designated Jurisdiction.

5.12 EEA Financial Institution. No Borrower is an EEA Financial Institution.

5.13 Taxes. Each of the Company and its Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Company or such Subsidiary, as applicable, has set side on its
books adequate reserves or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

5.14 ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.

(b) No Borrower is or will be using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.

5.15 Environmental Matters. Except as would not reasonably be expected to result
in a Material Adverse Effect, neither the Company nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, or (ii) has become subject to any Environmental Liability.

 

90



--------------------------------------------------------------------------------

5.16 Use of Proceeds. No Borrower will, directly or, to its knowledge,
indirectly, use any part of the proceeds of any Loan in violation of
Anti-Corruption Laws, applicable Sanctions or the PATRIOT Act. No proceeds of
any Loans will be used directly or indirectly by any Borrower to purchase or
carry any Margin Stock, or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock, in violation of Regulation U of the
Board, as amended.

ARTICLE VI

AFFIRMATIVE COVENANTS

From and after the Closing Date (other than Sections 6.02, 6.03 and 6.06, which
shall apply from and after the Effective Date), so long as any Lender shall have
any Commitment hereunder or any Loan or other Obligation hereunder (other than
any contingent indemnification obligations for which no claim has been made)
shall remain unpaid or unsatisfied or (except to the extent agreed by the
applicable L/C Issuer that has issued such Letter of Credit or to the extent
such Letter of Credit has been Cash Collateralized) any Letter of Credit shall
remain outstanding, each Borrower covenants and agrees with the Lenders, L/C
Issuers and the Administrative Agent that:

6.01 Financial Reporting. The Company shall maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent for the Administrative
Agent’s distribution to the Lenders:

(a) As soon as available, but in any event on or prior to the 90th day after the
close of each of its Fiscal Years (commencing with the Fiscal Year of the
Company ending after the Closing Date), a consolidated balance sheet as of the
end of such period, related statements of operations, stockholder’s equity and
cash flows prepared in accordance with GAAP on a consolidated basis for itself
and its Subsidiaries, together with an audit report certified by independent
certified public accountants of recognized standing, whose opinion shall not be
qualified as to the scope of the audit or as to the status of the Company and
its consolidated Subsidiaries as a going concern.

(b) As soon as available, but in any event on or prior to the 45th day after the
close of the first three quarterly periods of each of its Fiscal Years
(commencing with the first such fiscal quarter of the Company ending after the
Closing Date), for itself and its Subsidiaries, a consolidated (or, at the
Company’s option and to the extent filed (or to be filed) with the SEC in its
quarterly report on Form 10-Q, condensed consolidated) unaudited balance sheet
as at the close of each such period and consolidated unaudited statements of
operations and cash flows for the period from the beginning of such Fiscal Year
to the end of such quarter, all certified by a Financial Officer.

(c) Together with the financial statements required under Sections 6.01(a) and
(b), a Compliance Certificate signed by a Financial Officer (a) showing the
calculations necessary to determine compliance with the financial covenants set
forth in Section 7.03, (b) stating that no Default or Event of Default exists,
or if any Default or Event of Default exists, stating the nature and status
thereof and (c) describing in reasonable detail any change in GAAP or in the
application thereof that has occurred since the date of the audited financial
statements for the immediately preceding Fiscal Year that is material with
respect to the financial statements accompanying such certificate.

 

91



--------------------------------------------------------------------------------

(d) Promptly upon the filing thereof, copies of all registration statements or
other regular reports not otherwise provided pursuant to this Section 6.01 which
the Company or any of its Subsidiaries files with the SEC.

(e) Such other information with respect to the business, condition or
operations, financial or otherwise, and Properties of the Company and its
Subsidiaries as the Administrative Agent, including at the request of any
Lender, may from time to time reasonably request.

Notwithstanding the foregoing requirements for delivery of annual and quarterly
financial statements and reports and other filings in Section 6.01(a), (b) and
(d) above (to the extent such documents are included in material otherwise filed
with the SEC), and notices required to be given pursuant to Section 6.02, such
delivery and notice requirements may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent) including, to the extent the Lenders and the
Administrative Agent have access thereto and such documents are available
thereon, the EDGAR Database and sec.gov. The Administrative Agent shall have no
obligation to request the delivery or to maintain paper copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or
Arrangers will make available to the Lenders and L/C Issuers materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, Syndtrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to either of
the Company or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Person’s securities. The Company hereby agrees
that so long as the Company is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Company shall be deemed to have authorized the
Administrative Agent, Arrangers and the Lenders to treat such Borrower Materials
as not containing any material non-public information with respect to the
Company or its securities for purposes of United States Federal and state
securities laws (provided that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y)

 

92



--------------------------------------------------------------------------------

all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated as “Public Side
Information.” Notwithstanding the foregoing, the Company shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

6.02 Notices of Material Events. The Company shall furnish to the Administrative
Agent prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any actions, suits or proceedings by or before
any arbitrators or Governmental Authorities against or affecting the Company or
any Subsidiaries thereof that, would be reasonably likely to be adversely
determined and if adversely determined, would reasonably be expected to result
in a Material Adverse Effect;

(c) if and when the Company or any member of the ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any Reportable Event with respect to any
Plan which might reasonably be expected to constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such Reportable Event, a
copy of the notice of such Reportable Event given or required to be given to the
PBGC, (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA, a copy of such notice, or (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate or appoint a trustee to
administer any Plan, a copy of such notice, in each case where such Reportable
Event, withdrawal liability, termination or appointment would reasonably be
expected to have or cause a Material Adverse Effect; and

(d) any change in the Public Debt Rating.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

6.03 Conduct of Business. The Company shall, and shall cause each of its
Subsidiaries to, except as otherwise permitted by Section 7.05, do all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a corporation,
partnership, limited liability company or other entity in its jurisdiction of
incorporation or organization, as the case may be, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except in each case (other than valid existence of the Company in its
jurisdiction of incorporation) where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

93



--------------------------------------------------------------------------------

6.04 Compliance with Laws. The Company shall, and shall cause each of its
Subsidiaries to, comply in all material respects with all applicable laws,
rules, regulations and orders (such compliance to include, without limitation,
compliance with ERISA and Environmental Laws and paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent contested in good faith), except to the
extent such noncompliance would not have a Material Adverse Effect.

6.05 Inspection; Keeping of Books and Records. Subject to applicable law and
third party confidentiality agreements entered into by the Company or any
Subsidiary in the ordinary course of business, the Company shall, and shall
cause each Subsidiary to, permit the Administrative Agent, in each case during
the continuance of a Default or Event of Default, by its representatives and
agents, to inspect any of the Property, books and financial records of the
Company and each Subsidiary, to examine and make copies of the books of accounts
and other financial records of the Company and each Subsidiary, and to discuss
the affairs, finances and accounts of the Company and each Subsidiary with their
respective officers at such reasonable times during normal business hours and
intervals as the Administrative Agent may designate but in all events upon
reasonable prior notice to the Company. The Company shall keep and maintain, and
cause each of its Subsidiaries to keep and maintain, in all material respects,
proper books of record and account in which entries in conformity with GAAP
shall be made of all dealings and transactions in relation to their respective
businesses and activities.

6.06 OFAC, FCPA. The Company shall maintain in effect policies and procedures
designed to ensure compliance by the Company, its Subsidiaries and their
respective directors and employees with Anti-Corruption Laws and applicable
Sanctions.

6.07 Payment of Tax Liabilities. The Company shall, and shall cause each of its
Subsidiaries to, pay its Tax liabilities, that, if not paid, would reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) the failure to make payment pending such
contest would not reasonably be expected to result in a Material Adverse Effect.

6.08 Maintenance of Properties; Insurance. The Company shall, and shall cause
each of its Subsidiaries to, (i) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect and (ii) maintain, with
financially sound and reputable insurance companies or through adequate
self-insurance programs, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations or consistent with past practices of
the Company and such Subsidiaries, except in each case where the failure to do
so would not reasonably be expected to result in a Material Adverse Effect.

 

94



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than any contingent indemnification obligations for
which no claim has been made) shall remain unpaid or unsatisfied or (except to
the extent agreed by the applicable L/C Issuer that has issued such Letter of
Credit or to the extent such Letter of Credit has been Cash Collateralized) any
Letter of Credit shall remain outstanding, each Borrower covenants and agrees
with the Lenders, L/C Issuers and the Administrative Agent that:

7.01 Liens. From and after the Closing Date, the Company shall not, and shall
not permit any Material Subsidiary to, create or suffer to exist any Lien in or
on any of its Property, except:

(a) precautionary Liens provided and financing statements (or analogous personal
property security filings or registrations in other jurisdictions) filed or
recorded in each case by the Company or any Material Subsidiary in connection
with the sale, lease, assignment, transfer or other disposition of assets by the
Company or any Material Subsidiary which transaction is entered into in the
ordinary course of business or determined by the Company or such Material
Subsidiary to constitute a “sale” or “lease” under accounting principles
generally accepted in the United States;

(b) Liens existing on the Effective Date and, to the extent securing
Indebtedness having a principal amount in excess of $300,000,000 individually,
set forth on Schedule 7.01;

(c) Liens existing on Property of any Person acquired by the Company or any
Material Subsidiary (which may include Property previously leased by the Company
or any of its Subsidiaries and leasehold interests on such property, provided
that the lease terminates prior to or upon acquisition), other than any such
Lien or security interest created in contemplation of such acquisition (and the
replacement, extension or renewal thereof upon or in the same Property);

(d) Liens on Property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Material Subsidiary, at the time
such Person first becomes a Material Subsidiary or at the time of a sale, lease
or other disposition of all or substantially all of the Properties or assets of
a Person to the Company or any Material Subsidiary, provided that such Lien was
not incurred in anticipation of the merger, consolidation, sale, lease or other
disposition (and the replacement, extension or renewal thereof upon or in the
same Property);

(e) Liens on fixed or capital assets (including real property) to secure the
payment of all or any part of the cost of acquisition, construction, development
or improvement of such assets, or to secure Indebtedness incurred to provide
funds for any such purpose (and the replacement, extension or renewal thereof
upon or in the same Property); provided that (i) the commitment of the creditor
to extend the credit secured by any such Lien shall have been obtained not later
than 12 months after the completion of the acquisition, construction,
development or improvement of such assets, (ii) the Indebtedness secured by such
Lien does not exceed the cost of such acquisition, construction, development or
improvement of such assets (other than by an amount equal to any related
financing costs (including, but not limited to, the accrued interest and premium
and fees, if any, on the Indebtedness so secured)), and (iii) such Lien shall
not apply to any other Property of the Company or any Material Subsidiary,
except for accessions and improvements to such fixed or capital assets covered
by such Lien and the proceeds and products thereof;

 

95



--------------------------------------------------------------------------------

(f) Liens securing Indebtedness or other obligations in an aggregate outstanding
amount, immediately after giving effect to the incurrence of such Indebtedness
or other obligations, not to exceed the greater of (x) $1,300,000,000 and (y)
35% of Consolidated EBITDA;

(g) Liens in connection with any Capital Lease Obligation or Sale-Leasebacks;

(h) Settlement Liens;

(i) usual and customary deposits in favor of lessors and similar deposits in the
ordinary course of business;

(j) Liens in favor of the Company or any of its Subsidiaries;

(k) Liens on existing and future cash, cash equivalents and securities (and
deposit and securities accounts) securing or otherwise supporting obligations in
an aggregate principal amount of up to $50,000,000 in respect of letters of
credit and banker’s acceptances issued for the account of the Company or any of
its Subsidiaries in the ordinary course of business;

(l) Permitted Encumbrances;

(m) Liens on cash and cash equivalents deposited or pledged in the ordinary
course of business to secure Surety Indemnification Obligations;

(n) Liens arising due to any cash pooling, netting or composite accounting
arrangements;

(o) any extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any Liens (or Indebtedness or other
obligations secured by Liens) referred to in clauses (b), (c), (d), (e) and (f),
provided that, (i) such extension, renewal or replacement Lien shall be limited
to all or a part of the same Property that secured the Lien extended, renewed or
replaced (plus improvements on and accessions to such Property), and (ii) the
Indebtedness or other obligations secured by such Lien at such time is not
increased (other than by an amount equal to any related financing costs
(including, but not limited to, the accrued interest and premium, if any, on the
Indebtedness or other obligation being refinanced); and

(p) Liens created in substitution of any Liens permitted by clauses (b), (c),
(d), (e) and (f), provided that, (i) based on a good faith determination of a
senior officer of the Borrower, the property encumbered by such substitute or
replacement Lien is substantially similar in nature to the property encumbered
by the otherwise permitted Lien that is being replaced, and (ii) the
Indebtedness or other obligations secured by such Lien at such time is not
increased (other than by an amount equal to any related financing costs
(including, but not limited to, the accrued interest and premium, if any, on the
Indebtedness or other obligations being refinanced)).

 

96



--------------------------------------------------------------------------------

7.02 Subsidiary Indebtedness. From and after the Closing Date, the Company shall
not permit any Material Subsidiary to create, incur, assume or suffer to exist
any Indebtedness, except any one or more of the following types of Indebtedness:

(a) (i) the Obligations and any other Indebtedness created under the Loan
Documents, and (ii) any other Indebtedness if the Loans are guaranteed on a pari
passu basis by each Material Subsidiary that has incurred such Indebtedness;
provided that any such guarantee may, at the option of the Company, be
automatically released if the Material Subsidiary providing such guarantee is no
longer liable in respect of such Indebtedness.

(b) any other Indebtedness; provided that, immediately after giving effect
thereto, the aggregate outstanding principal amount of all Indebtedness (without
duplication) under this Section 7.02(b) would not exceed the greater of (x)
$1,300,000,000 and (y) 35% of Consolidated EBITDA.

(c) Indebtedness assumed in connection with any Acquisition of a Person after
the date hereof and not incurred in contemplation thereof.

(d) Indebtedness existing or entered into on the Effective Date and, to the
extent having a principal amount in excess of $300,000,000 individually, set
forth on Schedule 7.02.

(e) purchase money Indebtedness (including Capital Lease Obligations) hereafter
incurred to finance the purchase of fixed assets, provided that such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed.

(f) (x) Indebtedness to the Company or any Subsidiary and (y) Guarantees by any
Subsidiary of Indebtedness of another Subsidiary or the Company to the extent
that such Indebtedness is not prohibited hereby.

(g) Indebtedness resulting from Surety Indemnification Obligations of such
Material Subsidiary.

(h) Indebtedness, if any, that may exist in respect of deposits or payments made
by customers or clients of such Material Subsidiaries.

(i) Indebtedness owed in respect of any netting services, overdrafts and related
liabilities arising from treasury, depository and cash management services
including in respect of Cash Management Agreements or in connection with any
automated clearing-house transfers of funds or in respect of letters of credit
or bankers’ acceptances supporting trade payables.

(j) to the extent constituting Indebtedness, contingent liabilities in respect
of any indemnification, adjustment of purchase price, non-compete, consulting,
deferred compensation and similar obligations.

 

97



--------------------------------------------------------------------------------

(k) Indebtedness representing deferred compensation to directors, officers,
employees, members of management, managers and consultants of a Material
Subsidiary incurred in the ordinary course of business.

(l) Guarantees in respect of Indebtedness permitted to be incurred pursuant to
this Section 7.02.

(m) Indebtedness incurred to finance workers’ compensation, health, disability
or life insurance or which finances any Benefit Plan or property, casualty or
liability insurance, or self-insurance, in each case, in the ordinary course of
business.

(n) Indebtedness in an aggregate principal amount of up to $50,000,000
consisting of letters of credit or bank guaranties issued to support the
obligations of any Material Subsidiary incurred in the ordinary course of
business.

(o) Indebtedness in connection with any Sale-Leaseback.

(p) all premiums (if any), interest, fees, expenses, charges and additional or
contingent interest on obligations described in this Section 7.02.

(q) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

(r) any extensions, renewals, refinancings, amendments, restatements,
supplements, refundings, modifications or replacements of any Indebtedness
permitted by this Section 7.02 (and, in the case of guarantees, guarantees in
respect of any extension, renewal, refinancing, amendment, restatement,
supplement, refunding, modification or replacement of the guaranteed
indebtedness), to the extent that the principal amount thereof shall not be
increased above the principal amount thereof outstanding immediately prior to
such extension, renewal, refinancing, amendment, restatements, supplement,
refunding, modification or replacement (except by an amount equal to any
existing commitments utilized thereunder) other than increases related to
required premiums, accrued interest and reasonable fees and expenses in
connection with such extensions, renewals, refinancings, amendments,
restatements, supplements, refundings, modifications or replacements.

7.03 Financial Covenants.

(a) As of the last day of each Fiscal Quarter commencing with the first Fiscal
Quarter ending after the Closing Date, the Net Leverage Ratio shall not be
greater than 3.50:1.00; provided that the Company may elect by written notice
delivered to the Administrative Agent prior to the date that is thirty (30) days
following consummation of any Qualifying Acquisition by the Company or any
Subsidiary to increase the maximum Net Leverage Ratio to (i) 4.25 to 1.00 or
(ii) 4.00 to 1.00 (each of (i) and (ii), a “Step-Up”); provided, further, that
(w) during the term of this Agreement, the Company may elect no more than one
Step-Up under clause (i) above and one Step-Up under clause (ii) above, (x) each
such Step-Up shall be effective upon the consummation of such Qualifying
Acquisition, (y) each such Step-Up shall only apply for the Fiscal Quarter
during which the applicable Qualifying Acquisition has been consummated and the
three (3) consecutive

 

98



--------------------------------------------------------------------------------

Fiscal Quarters ending immediately following such Fiscal Quarter and (z) the
Company may not elect the second Step-Up unless after the date of election with
respect to the first Step-Up and prior to the date of election with respect to
the second Step-Up, the Net Leverage Ratio shall have been less than or equal to
3.00 to 1.00 as of the last day of at least two (2) consecutive Fiscal Quarters,
as evidenced by a Compliance Certificate delivered to the Administrative Agent.

(b) As of the last day of each Fiscal Quarter commencing with the first Fiscal
Quarter ending after the Closing Date, the Interest Coverage Ratio shall not be
less than 3.00:1.00 for the twelve month period ending on the last day of such
Fiscal Quarter.

(c) At any time after the definitive agreement for any Qualifying Acquisition
shall have been executed (or, in the case of a Qualifying Acquisition in the
form of a tender offer or similar transaction, after the offer shall have been
launched) and prior to the consummation of such Qualifying Acquisition (or
termination of the definitive documentation in respect thereof (or such earlier
date as such Indebtedness ceases to constitute Acquisition Debt)), any
Acquisition Debt (and the proceeds of such Acquisition Debt) shall be excluded
from the definition of Net Leverage Ratio and all interest (including
capitalized interest), premium payments, debt discount, fees, charges and
related expenses payable with respect to such Acquisition Debt shall be excluded
from the definition of Interest Coverage Ratio.

7.04 Asset Sales. The Company shall not, and shall not permit any Material
Subsidiary to, directly or indirectly, convey, transfer, lease or otherwise
dispose of (including by way of Delaware LLC Division or similar division under
other applicable law) (in one transaction or in a series of transactions) all or
substantially all of the consolidated assets (whether now owned or hereafter
acquired) of the Company and its Subsidiaries taken as a whole to any Person.

7.05 Mergers. No Borrower shall consolidate or merge into or with any Person
(other than any other Borrower, provided that in any consolidation or merger
involving the Company, the Company shall be the surviving person) unless
(i) such Borrower is the surviving Person and (ii) immediately before and after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing.

7.06 OFAC, FCPA. From and after the Closing Date, neither the Company nor any of
its Subsidiaries shall directly, or to the Company’s knowledge, indirectly, use
the proceeds of any Revolving Loan or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject or target of Sanctions in each case of this clause
(b) in violation of applicable Sanctions or (c) in any other manner that will
result in a violation of Sanctions applicable to any party hereto.

 

99



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Any representation or warranty made by any Borrower to the Lenders or the
Administrative Agent under this Agreement, or any certificate or information
delivered in connection with this Agreement, shall be false in any material
respect when made or deemed made.

(b) Nonpayment of (i) principal of any Loan or any L/C Obligation when due, or
(ii) interest upon any Loan, any Commitment Fee or other payment Obligations
under any of the Loan Documents within five (5) Business Days after such
interest, fee or other Obligation becomes due.

(c) The breach by any Borrower of (i) any of the terms or provisions of Article
VII, Sections 6.02(a) or 6.03 (only as the breach relates to the existence of
any Borrower) or (ii) any of the other terms or provisions of this Agreement
which, in the case of this clause (ii), is not remedied within thirty (30) days
after the Administrative Agent or any Lender provides the Company written notice
of the occurrence thereof.

(d) Cross Default.

(i) Any Borrower or any Material Subsidiary shall fail to pay any principal of
or premium or interest on any Indebtedness for borrowed money which is
outstanding in a principal amount of at least the Requisite Amount in the
aggregate (but excluding indebtedness arising hereunder) of such Borrower or
such Material Subsidiary (as the case may be) when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness for borrowed money and shall not have been waived under such
agreement or instrument, unless adequate provision for any such payment has been
made in form and substance satisfactory to the Required Lenders.

(ii) Any event, condition or circumstance occurs that (x) results in any
Indebtedness for borrowed money of any Borrower or any Material Subsidiary which
is outstanding in a principal amount of at least the Requisite Amount becoming
or being declared due prior to its scheduled maturity, and, in the case of this
clause (x), such declaration is not rescinded, or (y) enables or permits the
holder or holders of any such Indebtedness or any trustee or agent on its or
their behalf to cause any such Indebtedness to become due prior to its scheduled
maturity, and, in the case of this clause (y), such event, condition or
circumstance shall not have been remedied or waived by or on behalf of the
holder or holders of such Indebtedness; provided that clauses (x) and (y) shall
not apply to any of the following: (1) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the

 

100



--------------------------------------------------------------------------------

property or assets securing such Indebtedness or a casualty or similar event,
(2) any change of control offer made within 60 days after an Acquisition with
respect to, and effectuated pursuant to, Indebtedness of an acquired business,
(3) any default under Indebtedness of an acquired business if such default is
cured, or such Indebtedness is repaid, within 60 days after the Acquisition of
such business so long as no other creditor accelerates or commences any kind of
enforcement action in respect of such Indebtedness, (4) mandatory prepayment
requirements arising from the receipt of net cash proceeds from debt,
dispositions (including casualty losses, governmental takings and other
involuntary dispositions), equity issuances or excess cash flow, in each case
pursuant to Indebtedness of an acquired business, (5) prepayments required by
the terms of Indebtedness as a result of customary provisions in respect of
illegality, replacement of lenders and gross-up provisions for Taxes, increased
costs, capital adequacy and other similar customary requirements, (6) any
voluntary prepayment, redemption or other satisfaction of Indebtedness that
becomes mandatory in accordance with the terms of such Indebtedness solely as
the result of any Borrower or any Material Subsidiary delivering a prepayment,
redemption or similar notice with respect to such prepayment, redemption or
other satisfaction and (7) any special mandatory redemption or similar
provision.

(iii) Any Borrower or any of its Material Subsidiaries shall admit in writing
its inability to pay its debts generally as they become due.

(e) Any Borrower or any Material Subsidiary shall (i) have an order for relief
entered with respect to it under any Federal, state or foreign bankruptcy laws
as now or hereafter in effect, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator, administrator or
similar official for it or any Substantial Portion of its Property,
(iv) institute any proceeding seeking an order for relief under any Federal,
state or foreign bankruptcy laws as now or hereafter in effect or seeking to
adjudicate it bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (v) take any
corporate or partnership action to authorize or effect any of the foregoing
actions set forth in this Section 8.01(e), (vi) fail to contest in good faith
any appointment or proceeding described in Section 8.01(f) or (vii) any
procedure or step analogous to (i) through (v) above is taken in any applicable
jurisdiction.

(f) Without the application, approval or consent of any Borrower or any Material
Subsidiary, a receiver, trustee, custodian, examiner, liquidator or similar
official shall be appointed for any Borrower or any Material Subsidiary or any
Substantial Portion of its Property, or a proceeding described in
Section 8.01(e) shall be instituted against any Borrower or any Material
Subsidiary, and such appointment continues undischarged, or such proceeding
continues undismissed or unstayed, in each case, for a period of sixty
(60) consecutive days.

 

101



--------------------------------------------------------------------------------

(g) Any Borrower or any Material Subsidiary shall fail within sixty (60) days to
pay, bond or otherwise discharge one or more judgments or orders for the payment
of money (except to the extent covered by independent third party insurance and
as to which the insurer has not disclaimed coverage) in excess of $250,000,000
(or the equivalent thereof in currencies other than Dollars) in the aggregate,
which judgment(s), in any such case, is/are not stayed on appeal or otherwise
being appropriately contested in good faith.

(h) A Change of Control shall have occurred.

(i) Any material provision of any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations (other than contingent
indemnification obligations that survive the termination of this Agreement),
ceases to be in full force and effect; or any Borrower contests in any manner
the validity or enforceability of any provision of any Loan Document; or any
Borrower denies that it has any or further liability or obligation under any
provision of any Loan Document (other than as a result of repayment in full of
the Obligations and termination of the Commitments), or purports to revoke,
terminate or rescind any Loan Document for any reason other than as expressly
permitted hereunder or thereunder.

8.02 Acceleration, Etc. If any Event of Default described in Section 8.01
occurs, then, and in every such event (other than an event with respect to any
Borrower described in clause (e) or (f) of Section 8.01), and at any time
thereafter during the continuance of such event, the Administrative Agent shall,
at the request of, or may, with the consent of, the Required Lenders, by notice
to the Company, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, (ii) declare all Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each of the Borrowers, (iii) require that the Company Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount) and (iv) exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents; and in case
of any event with respect to any Borrower described in clause (e) or (f) of
Section 8.01, the Commitments shall automatically terminate and the principal of
all Loans then outstanding, together with accrued interest thereon and all fees
and other Obligations accrued hereunder, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by each of the Borrowers, and the obligation of the
Company to Cash Collateralize the L/C Obligations as aforesaid shall become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

102



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically be required to be Cash
Collateralized as set forth in Section 8.02), any amounts received on account of
the Obligations shall, subject to the provisions of Section 2.14 and 2.15, be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent to the extent payable under
Section 10.04 and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations arising under the Loan
Documents constituting fees, indemnities and other amounts (other than
principal, interest and Letter of Credit Fees) payable to the Lenders and the
L/C Issuers (including fees, charges and disbursements of counsel to the
respective Lenders and L/C Issuers to the extent payable under Section 10.04 and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
Obligations arising under the Loan Documents, ratably among the Lenders and L/C
Issuers in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and (b) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders and L/C Issuers in proportion to the
respective amounts described in this clause Fourth held by them;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and L/C Issuers hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and none of the Borrowers
shall have any rights as third party beneficiaries of any of such provisions. It
is understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

103



--------------------------------------------------------------------------------

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity; and

(d) shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions. Without limiting the generality of
the foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution.

 

104



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or L/C Issuer, the Administrative Agent may presume that such condition
is satisfactory to such Lender or L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or L/C Issuer prior
to the making of such Loan or the issuance, extension, renewal or increase of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

105



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with, so long as no
Event of Default exists, the consent of the Company (such consent not to be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, with, so long as no
Event of Default exists, the consent of the Company (such consent not to be
unreasonably withheld or delayed), appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and L/C Issuer directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the

 

106



--------------------------------------------------------------------------------

Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender) and
acceptance by such Lender of such appointment, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as applicable, (ii) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and L/C
Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent, any Arranger or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, syndication agents, documentation agents, or senior managing
agents shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

 

107



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

9.10 ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates and not, for the avoidance of doubt, to or for the benefit
of the Company or any other Borrower, that at least one of the following is and
will be true: (i) such Lender is not using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of

 

108



--------------------------------------------------------------------------------

one or more Benefit Plans with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments or this Agreement; (ii) the transaction exemption set
forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement; (iii)(A) such Lender is an
investment fund managed by a “Qualified Professional Asset Manager” (within the
meaning of Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager
made the investment decision on behalf of such Lender to enter into, participate
in, administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement; or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates and not, for
the avoidance of doubt, to or for the benefit of the Company or any other
Borrower, that none of the Administrative Agent, any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Company or the applicable Borrower, as the case may be,
and acknowledged by the Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.01) without the written consent of such Lender;

 

109



--------------------------------------------------------------------------------

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding any mandatory prepayment) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate;

(d) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

(f) release the Company from its obligations under the Guaranty (other than with
respect to any Borrower ceasing to be a Borrower in accordance with this
Agreement) without the written consent of each Lender;

(g) amend Section 1.06 or the definition of “Alternative Currency”, “LIBOR
Quoted Currency” or “Non-LIBOR Quoted Currency” without the written consent of
each Lender and each L/C Issuer obligated to make Credit Extensions in
Alternative Currencies; ;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, (ii) unless also signed by the
applicable L/C Issuer, no amendment, waiver or consent shall affect the rights
or duties of any L/C Issuer under this Agreement or any Issuer Document relating
to any Letter of Credit issued or to be issued by it; (iii) unless also signed
by the Swing Line Lender, no amendment, waiver or consent shall affect the
rights or duties of the Swing Line Lender under this Agreement; (iv) the Fee
Letters may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto; (v) no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent hereunder (and
any amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be

 

110



--------------------------------------------------------------------------------

effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender; (vi) only the consent of the Company and the Lenders and L/C
Issuers that have agreed to issue such Credit Extensions in the applicable
Alternative Currency shall be necessary to amend the definition of “Eurocurrency
Base Rate” to provide for the addition of a replacement interest rate with
respect to such Alternative Currency; (vii) in order to implement any additional
Commitments, in accordance with Section 2.02(f), this Agreement and the other
Loan Documents may be amended for such purpose (but solely to the extent
necessary to implement such additional Commitments and otherwise in accordance
with Section 2.02(f)) by the Borrowers, the Administrative Agent and each Lender
providing a such additional Commitments; and (viii) (A) the L/C Commitment
reflected on Schedule 2.03 may be amended from time to time by the Borrower, the
Administrative Agent and the L/C Issuers, to reflect the L/C Commitments of the
L/C Issuers in effect from time to time and (B) the Swing Line Commitment
reflected on Schedule 2.04 may be amended from time to time by the Borrower, the
Administrative Agent and the Swing Line Lender to reflect the Swing Line
Commitment of the Swing Line Lender in effect from time to time.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Company may
replace such Non-Consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, the L/C Issuers,
the Company and the Lenders obligated to make Credit Extensions in Alternative
Currencies to amend the definition of “Alternative Currency”, “LIBOR Quoted
Currency”, “Non-LIBOR Quoted Currency” or “Eurocurrency Base Rate” solely to add
additional currency options and the applicable interest rate with respect
thereto, in each case solely to the extent permitted pursuant to Section 1.06.

Notwithstanding any provision herein to the contrary the Administrative Agent
and the Company may amend, modify or supplement this Agreement or any other Loan
Document to cure or correct administrative errors or omissions, any ambiguity,
omission, defect or inconsistency or to effect administrative changes, and such
amendment shall become effective without any further consent of any other party
to such Loan Document so long as the Lenders shall have received at least five
Business Days’ prior written notice thereof and the Administrative Agent shall
not have received, within five Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment. In addition, and notwithstanding the
foregoing, the Company and the Administrative Agent may enter into an Amendment
as described in Section 3.07, and such amendment shall be effective at the times
and upon the terms described in Section 3.07.

 

111



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to the Company or any Foreign Subsidiary Borrower or the Administrative
Agent, the Swing Line Lender or Bank of America, as L/C Issuer, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and

(ii) if to any other Lender or any other L/C Issuer, to the address, facsimile
number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or L/C Issuer, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender or the Company may each, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the

 

112



--------------------------------------------------------------------------------

deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii), if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of such Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of, or breach of its material obligations under any Loan
Document by, such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Company, the Administrative Agent and
the Swing Line Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender and L/C Issuer may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent and the Swing Line Lender. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States Federal or state securities laws.

 

113



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic or electronic Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of a
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder or under
any other Loan Document (including the imposition of the Default Rate) preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.01 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.01 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

114



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall reimburse from time to time on demand
(i) all reasonable out-of-pocket fees and expenses incurred by, without
duplication, the Administrative Agent and their respective Affiliates (in the
case of fees, disbursements and other charges of counsel, limited to the
reasonable fees, disbursements and other charges of one counsel to the
Administrative Agent and the Lenders (taken together) and, if reasonably
necessary, one local counsel in any relevant jurisdiction) incurred in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the L/C
Issuers and the Lenders (in the case of fees, disbursements and charges of
counsel, limited to the reasonable and documented fees, disbursements and other
charges of one counsel to such parties, taken together (and, if reasonably
necessary, one local counsel in any relevant jurisdiction and, solely in the
case of an actual or potential conflict of interest, of one additional counsel
(and, if reasonably necessary, one additional local counsel in any relevant
jurisdiction) for all affected parties, taken together)) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 10.04, or
(B) in connection with the Loans or Letters of Credit made or issued hereunder,
including all such reasonable and documented out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
the Company’s obligations in respect of Letters of Credit.

(b) Indemnification. The Company shall indemnify the Administrative Agent (and
any sub-agent thereof), each Arranger, each Lender and each L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (in the case of fees,
disbursements and charges of counsel, limited to the reasonable and documented
fees, disbursements and other charges of one counsel to all Indemnitees, taken
together (and, if reasonably necessary, special counsel and one local counsel in
any relevant jurisdiction and, solely in the case of an actual or potential
conflict of interest, of one additional counsel (and, if reasonably necessary,
special counsel and one additional local counsel in any relevant jurisdiction)
for all affected Indemnitees, taken together)), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including any Borrower) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the

 

115



--------------------------------------------------------------------------------

documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Borrower or any Subsidiary, or any Environmental Liability related in any way to
any Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee or its Related Parties,
(y) a material breach by such Indemnitee or any of its Related Parties of such
Indemnitee’s obligations hereunder or under any other Loan Document or (z) a
dispute solely among two or more Indemnitees not arising from any act or
omission of the Company or its Subsidiaries hereunder (other than claims against
an Indemnitee in its capacity or as a result of fulfilling its role as an agent,
Arranger or similar role under any of the Loan Documents). Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the unused Commitments and Revolving Exposure of
such Lender at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought); provided, further that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each party hereto agrees that it shall not assert, and each of
them hereby waives any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee

 

116



--------------------------------------------------------------------------------

referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, other than for direct or actual damages
resulting from either (i) the bad faith, gross negligence or willful misconduct
of such Indemnitee or its Related Parties as determined by a final and
nonappealable judgment of a court of competent jurisdiction, or (ii) the
material breach of such Indemnitee’s or its Related Parties’ obligations under
this Agreement or any other Loan Document as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e), shall survive the resignation of the Administrative Agent, the
Swing Line Lender and any L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the

 

117



--------------------------------------------------------------------------------

restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time after the Closing Date
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement and the other Loan Documents (including all or a portion of
its Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; provided that, any Loans extended to a
Borrower governed by the laws of The Netherlands can only be assigned if the
assignee will acquire a Loan of at least EUR 100,000 (or its equivalent in
another currency) or such Affiliate or Lender otherwise is not considered to be
part of the Public; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitments and the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default under Section 8.01(b), (e) or (f) has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) for any assignment prior to (and including) the Closing Date, the consent of
the Company (such consent not to be unreasonably withheld or delayed) shall be
required unless such assignment is to an Approved Lender;

 

118



--------------------------------------------------------------------------------

(B) for any assignment after the Closing Date, the consent of the Company (such
consent not to be unreasonably withheld or delayed) shall be required unless
(1) an Event of Default under Section 8.01(b), (e) or (f) has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received written notice thereof;

(C) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required in respect of any Commitment if such
assignment is to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund; and

(D) the consent of each L/C Issuer, the Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Commitment if such assignment is to a Person that is not a Lender
with a Commitment, an Affiliate of such Lender or an Approved Fund with respect
to such Lender.

(iii) Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(iv) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).

(v) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby

 

119



--------------------------------------------------------------------------------

irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Company (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by any Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person), a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in

 

120



--------------------------------------------------------------------------------

all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Company, the
Administrative Agent, the other Lenders and the L/C Issuers shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.04(c) without
regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(a)
that affects such Participant. The Company agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations therein, including the requirements under
Section 3.01(e)) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Company, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

121



--------------------------------------------------------------------------------

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
Lender assigns all of its Commitment and Revolving Loans pursuant to subsection
(b) above, such Lender may, (i) upon thirty days’ notice to the Company and the
Lenders, resign as L/C Issuer and/or (ii) in the case of Bank of America, upon
thirty days’ notice to the Company, resign as Swing Line Lender. In the event of
any such resignation as L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of such Lender as L/C Issuer or
Swing Line Lender, as the case may be. If such Lender resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit issued by it that remain
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If such Lender resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (1) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (2) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to such
Lender to effectively assume the obligations of such Lender with respect to such
Letters of Credit.

(g) Disqualified Institutions.

(i) Disqualified Institutions. (i) No assignment shall be made to any Person
that was a Disqualified Institution as of the date (the “Trade Date”) on which
the applicable Lender entered into a binding agreement to sell and assign all or
a portion of its rights and obligations under this Agreement to such Person
(unless the Company has consented to such assignment as otherwise contemplated
by this Section 10.06, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment). For the avoidance
of doubt, with respect to any assignee that becomes a Disqualified Institution
after the applicable

 

122



--------------------------------------------------------------------------------

Trade Date (including as a result of the delivery of a notice pursuant to,
and/or the expiration of the notice period referred to in, the definition of
“Disqualified Institution”), (x) such assignee shall not retroactively be
disqualified from becoming a Lender and (y) the execution by the Company of an
Assignment and Assumption with respect to such assignee will not by itself
result in such assignee no longer being considered a Disqualified Institution.
Any assignment in violation of this clause (g)(i) shall not be void, but the
other provisions of this clause (g) shall apply.

(ii) If any assignment is made to any Disqualified Institution without the
Company’s prior consent in violation of clause (i) above, or if any Person
becomes a Disqualified Institution after the applicable Trade Date, the Company
may, at its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Commitment of such
Disqualified Institution and repay all obligations of the Company owing to such
Disqualified Institution in connection with such Commitment and/or (B) require
such Disqualified Institution to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in this
Section 10.06), all of its interest, rights and obligations under this Agreement
and related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and under the
other Loan Documents; provided that (i) the Company shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.06(b)
and (ii) such assignment does not conflict with applicable Laws.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization,
(2) if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be

 

123



--------------------------------------------------------------------------------

counted in determining whether the applicable class has accepted or rejected
such Plan of Reorganization in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

(iv) The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders or
(B) provide the DQ List to each Lender requesting the same.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders and the L/C Issuers agrees to use all
information received by them solely for the purposes of providing the services
that are the subject of this Agreement and to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Company and its obligations, this Agreement or payments hereunder, (g) on
a confidential basis to (A) rating agencies in coordination with the Company in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided hereunder or (B) the CUSIP Service Bureau or any similar agency in
connection with the application, issuance, publishing and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Company or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
L/C Issuer, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company (or the Company’s
representatives) that is not, to the Administrative Agent’s, such Lender’s or
such L/C Issuer’s knowledge, subject to confidentiality or fiduciary obligations
owing to the Company or its Subsidiaries or TSYS or its Subsidiaries. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent, the L/C Issuers and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

 

124



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all non-public information
received from the Company or any Subsidiary in connection with the Transactions
relating to the Company or any of its Subsidiaries or TSYS or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower (other than, for the avoidance of doubt, any Settlement
Assets except to effect Settlement Payments such Lender is obligated to make to
a third party in respect of such Settlement Assets or as otherwise agreed in
writing between the Company and such Lender) against any and all of the
obligations of such Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such L/C Issuer, irrespective of
whether or not such Lender or such L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of such
Borrower may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender or such L/C Issuer different from the branch or office
or Affiliate holding such deposit or obligated on such indebtedness; provided,
that, in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and each L/C Issuer
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. As used in this Agreement the term “interest”
does not include any fees (including, but not limited to, any loan fee, periodic
fee, unused commitment fee or waiver fee) or other charges imposed on the
Borrowers in connection with the indebtedness evidenced by this Agreement, other
than the interest described herein. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive

 

125



--------------------------------------------------------------------------------

interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Company. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder. It is the express intent hereof no Borrower shall pay,
and no Lender receive, directly or indirectly, interest in excess of that which
may be lawfully paid under applicable Law, including the usury laws in force in
the State of Georgia.

10.10 Counterparts; Integration; Effectiveness; Amendment and Restatement.

(a) This Agreement and each of the Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement or such other Loan Document
or certificate. Without limiting the foregoing, to the extent a manually
executed counterpart is not specifically required to be delivered under the
terms of any Loan Document, upon the request of any party, such fax transmission
or e-mail transmission shall be promptly followed by such manually executed
counterpart.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a

 

126



--------------------------------------------------------------------------------

provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuers or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

10.13 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not violate applicable Laws;

(e) any Loans extended to a Borrower governed by the laws of The Netherlands can
only be assigned if the assignee will acquire a Loan of at least EUR 100,000 (or
its equivalent in another currency) or such assignee otherwise is not considered
to be part of the Public; and

(f) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

127



--------------------------------------------------------------------------------

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE APPLICATION
OF LAWS OF ANY OTHER JURISDICTION. NOTWITHSTANDING THE FOREGOING TO THE
CONTRARY, IT IS UNDERSTOOD AND AGREED THAT ANY DETERMINATIONS AS TO (X) THE
ACCURACY OF ANY REPRESENTATIONS AND WARRANTIES MADE BY TSYS IN THE TSYS MERGER
AGREEMENT AND WHETHER AS A RESULT OF ANY INACCURACY THEREOF THE COMPANY (OR ITS
AFFILIATES) HAVE THE RIGHT (TAKING INTO ACCOUNT ANY APPLICABLE CURE PROVISIONS)
TO TERMINATE ITS (OR THEIR) OBLIGATIONS UNDER THE TSYS AGREEMENT, OR THE RIGHT
NOT TO CONSUMMATE THE TSYS MERGER, (Y) THE DETERMINATION OF WHETHER THE TSYS
MERGER HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE TSYS MERGER
AGREEMENT AND (Z) THE INTERPRETATION OF THE DEFINITION OF MATERIAL ADVERSE
EFFECT (AS DEFINED IN THE TSYS MERGER AGREEMENT AS IN EFFECT ON MAY 27, 2019)
AND WHETHER A MATERIAL ADVERSE EFFECT (AS DEFINED IN THE TSYS MERGER AGREEMENT
AS IN EFFECT ON MAY 27, 2019) ON TSYS AND ITS SUBSIDIARIES HAS OCCURRED SHALL,
IN EACH CASE, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF DELAWARE, WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES THAT
WOULD RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER STATE.

(b) SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER BORROWER IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN

 

128



--------------------------------------------------------------------------------

RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER BORROWER
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. Each Foreign Subsidiary Borrower
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in
Section 10.14(b). The Company hereby represents, warrants and confirms that the
Company has agreed to accept such appointment. Said designation and appointment
shall be irrevocable by each Foreign Subsidiary Borrower until all Obligations
payable by such Foreign Subsidiary Borrower shall have been paid in full in
accordance with the provisions hereof and such Foreign Subsidiary Borrower shall
have been terminated as a Borrower hereunder. Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 10.14(b) by service of process upon the Company as
provided in this Section 10.14(d); provided that, to the extent lawful and
possible, notice of said service upon such agent shall be mailed by certified or
registered mail or sent by facsimile to the Company and (if applicable to) such
Foreign Subsidiary Borrower at its address set forth on Section 10.02. Each
Foreign Subsidiary Borrower irrevocably waives, to the fullest extent permitted
by law, all claim of error by reason of any such service in such manner and
agrees that such service shall be deemed in every respect effective service of
process upon such Foreign Subsidiary Borrower in any suit, action or proceeding
and shall, to the fullest extent permitted by law, be taken and held to be valid
and personal service upon personal delivery to such Foreign Subsidiary Borrower.

 

129



--------------------------------------------------------------------------------

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders,
are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) such Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders each are and have been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, have not been, are not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent nor
the Arrangers nor the Lenders have any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent nor the Arrangers nor the Lenders have any
obligation to disclose any of such interests to such Borrower or its Affiliates.
To the fullest extent permitted by law, each Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement, any
other document executed in connection herewith and the transactions contemplated
hereby (including without limitation Assignment and Assumptions, amendments or
other modifications, Loan Notices, Swing Line

 

130



--------------------------------------------------------------------------------

Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state Laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided, further, that without limiting the foregoing, upon the request
of any party, any electronic signature shall be promptly followed by such
manually executed counterpart.

10.18 USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Borrower in
accordance with the PATRIOT Act. Each Borrower shall promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and Anti-Money Laundering Laws, including the PATRIOT Act and the
Beneficial Ownership Regulation.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

131



--------------------------------------------------------------------------------

10.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE XI

COMPANY GUARANTEE

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due, subject
to the notice provisions contained in this Article XI, of the Obligations of
each such other Borrower. The Company further agrees that the due and punctual
payment of such Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Obligation.

The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives, other than as set forth in
this Article XI, notice of acceptance of its obligations and notice of protest
for nonpayment. The obligations of the Company under this Article XI shall not
be affected by: (a) the failure of the Administrative Agent, the Swing Line
Lender, any L/C Issuer or any Lender to assert any claim or demand or to

 

132



--------------------------------------------------------------------------------

enforce any right or remedy against any Borrower under the provisions of this
Agreement, any other Loan Document or otherwise; (b) any extension or renewal of
any of the Obligations; (c) any rescission, waiver, amendment or modification
of, or release from, any of the terms or provisions of this Agreement, or any
other Loan Document or agreement (other than to the extent provided for in any
express, written release, amendment, modification or waiver with respect to any
of this Article XI made in accordance with Section 10.01); (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Obligations; (e) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
Borrower or any other guarantor of any of the Obligations; (g) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Borrower or
any other guarantor of any of the Obligations, for any reason related to this
Agreement, any other Loan Document, or any provision of applicable law, decree,
order or regulation of any jurisdiction purporting to prohibit the payment by
such Borrower or any other guarantor of the Obligations, of any of the
Obligations or otherwise affecting any term of any of the Obligations; or
(h) any other act, omission or delay to do any other act which may or might in
any manner or to any extent vary the risk of the Company or otherwise operate as
a discharge of a guarantor as a matter of law or equity or which would impair or
eliminate any right of the Company to subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent, any L/C Issuer or any Lender
to any balance of any deposit account or credit on the books of the
Administrative Agent, the Swing Line Lender, any L/C Issuer or any Lender in
favor of any Borrower or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the full
performance and payment in cash of the Obligations), and shall not be subject to
any defense or set-off, counterclaim, recoupment or termination whatsoever, by
reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, the Swing Line Lender, any L/C Issuer or any Lender
upon the bankruptcy or reorganization of any Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Swing Line Lender, any L/C Issuer or any Lender
may have at law or in equity against the Company by virtue hereof, upon the
failure of any other Borrower to pay any Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Company hereby promises to and will, promptly but in any event
within two (2) Business Days following receipt of written demand by the
Administrative

 

133



--------------------------------------------------------------------------------

Agent, the Swing Line Lender, any L/C Issuer or any Lender, forthwith pay, or
cause to be paid, to the Administrative Agent, the Swing Line Lender, any L/C
Issuer or any Lender in cash an amount equal to the unpaid principal amount of
such Obligations then due, together with accrued and unpaid interest thereon.
The Company further agrees that if payment in respect of any Obligation shall be
due in a currency other than Dollars and/or at a place of payment other than New
York, Chicago or any other Eurocurrency Payment Office and if, by reason of any
Change in Law, disruption of currency or foreign exchange markets, war or civil
disturbance or other similar event, payment of such Obligation in such currency
or at such place of payment shall be impossible or, in the reasonable judgment
of the Administrative Agent, the Swing Line Lender, any L/C Issuer or any
Lender, disadvantageous to the Administrative Agent, the Swing Line Lender, any
L/C Issuer or any Lender in any material respect, then, at the election of the
Administrative Agent, the Company shall make payment of such Obligation in
Dollars (based upon the applicable Equivalent Amount in effect on the date of
payment) and/or in New York, Chicago or such other Eurocurrency Payment Office
as is designated by the Administrative Agent and, as a separate and independent
obligation, shall indemnify the Administrative Agent, the Swing Line Lender, any
L/C Issuer and any Lender against any losses or reasonable out-of-pocket
expenses that it shall sustain as a result of such alternative payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Borrower to the Administrative Agent, the Swing Line
Lender, the L/C Issuers and the Lenders.

Any obligation of the Borrowers under Section 3.01 to pay any additional amounts
to, or indemnify, any Lender or L/C Issuer for any taxes that are required to be
withheld or deducted from payments made to any Lender or to pay for, or
indemnify any Lender for, any stamp and other similar taxes, shall apply mutatis
mutandis (and without duplication) to the Company with respect to this Article
XI and payments made hereunder.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment in cash of the Obligations.

 

134



--------------------------------------------------------------------------------

[SIGNATURE PAGES ON FILE WITH THE COMPANY]



--------------------------------------------------------------------------------

[SCHEDULES ON FILE WITH THE COMPANY]



--------------------------------------------------------------------------------

Exhibit A-1

FORM OF LOAN NOTICE

Date:                     ,         

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July 9, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Global Payments Inc., a Georgia corporation,
certain other borrowers from time to time party thereto (each a “Borrower” and
together the “Borrowers”), the Lenders and L/C Issuers from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer.

The undersigned hereby requests:

☐  A borrowing of Loans

☐  A conversion or continuation of Loans

 

1.

On                                          (a Business Day).

 

2.

In the amount of                                                  .

 

3.

Comprised of                                                  .

 

4.

For Eurocurrency Rate Loans: with an Interest Period of                 
[week][month[s]].

 

5.

Currency:                 .

[With respect to such Borrowing, the undersigned hereby represents and warrants
that each of the conditions set forth in Section 4.02 of the Credit Agreement
has been satisfied on and as of the date of such Borrowing.]1

 

[Applicable Borrower],

a [jurisdiction] [entity type]

By:2  

 

Name:   Title:  

 

1 

To be included for Closing Date Revolving Loans.

2 

To be signed by a Financial Officer of the applicable Borrower, i.e., the chief
financial officer, principal accounting officer, treasurer or controller and any
other officer or employee of the applicable Borrower so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Borrower designated in or pursuant to an agreement
between the applicable Borrower and the Administrative Agent.



--------------------------------------------------------------------------------

Exhibit A-2

FORM OF SWING LINE LOAN NOTICE

Date:                     ,         

To: Bank of America, N.A., as Swing Line Lender

Cc: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July 9, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Global Payments Inc., a Georgia corporation,
certain other borrowers from time to time party thereto (each a “Borrower” and
together the “Borrowers”), the Lenders and L/C Issuers from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer.

The undersigned hereby requests a Swing Line Loan:

1.    On                                          (a Business Day).

2.    In the amount of $                                                 .

3.    Comprised of                                                  .

 

GLOBAL PAYMENTS INC.

By:1  

 

Name:   Title:  

 

1 

To be signed by a Financial Officer of the applicable Borrower, i.e., the chief
financial officer, principal accounting officer, treasurer or controller and any
other officer or employee of the applicable Borrower so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Borrower designated in or pursuant to an agreement
between the applicable Borrower and the Administrative Agent.



--------------------------------------------------------------------------------

Exhibit B-1

FORM OF REVOLVING NOTE

                    ,         

FOR VALUE RECEIVED, each of the undersigned hereby, on a several and not joint
basis, promises to pay to                      or registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Loan from time to time made
by the Lender to such undersigned under that certain Credit Agreement, dated as
of July 9, 2019 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Global Payments Inc., a
Georgia corporation, certain other borrowers from time to time party thereto
(each a “Borrower” and together the “Borrowers”), the Lenders and L/C Issuers
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and an L/C Issuer.

Each of the undersigned, on a several and not joint basis, promises to pay
interest on the unpaid principal amount of each Loan made to such undersigned
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in the currency in which such Loan was denominated and
in Same Day Funds at the Administrative Agent’s Office for payments in such
currency. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Credit Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Revolving Note
is also entitled to the benefits of the Guaranty. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Loans made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Revolving Note and
endorse thereon the date, amount, currency and maturity of its Loans and
payments with respect thereto.

Each of the undersigned, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[INSERT APPLICABLE BORROWER(S)]

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit B-2

FORM OF SWING LINE NOTE

                    ,         

FOR VALUE RECEIVED, the undersigned hereby promises to pay to BANK OF AMERICA,
N.A. or its registered assigns (the “Swing Line Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Swing Line Loan from time to time made by the Swing Line Lender
to the undersigned under that certain Credit Agreement, dated as of July 9, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Global Payments Inc., a Georgia corporation,
certain other borrowers from time to time party thereto (each a “Borrower” and
together the “Borrowers”), the Lenders and L/C Issuers from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer.

The undersigned promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Swing Line Lender in Dollars in
Same Day Funds at the Administrative Agent’s Office for payments in Dollars. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

This Swing Line Note is the Swing Line Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Swing Line Loans made by the Swing Line Lender shall be
evidenced by one or more loan accounts or records maintained by the Swing Line
Lender in the ordinary course of business. The Swing Line Lender may also attach
schedules to this Swing Line Note and endorse thereon the date, amount and
maturity of its Swing Line Loans and payments with respect thereto.

The undersigned, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Swing Line Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

GLOBAL PAYMENTS INC.,

a Georgia corporation

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit C

FORM OF COMPLIANCE CERTIFICATE

Date:                     ,         

 

To:

The Lenders party to the Credit Agreement described below

This Compliance Certificate (this “Certificate”) is furnished pursuant to that
certain Credit Agreement, dated as of July 9, 2019 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among Global Payments Inc., a Georgia corporation (the
“Company”), certain other borrowers from time to time party thereto (each a
“Borrower” and together the “Borrowers”), the Lenders and L/C Issuers from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer. Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to such terms in the Credit
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.    I am the duly elected                      of the Company.

2.    Schedule I attached hereto shows the financial data and calculations
necessary to determine compliance with the financial covenants set forth in
Section 7.03 of the Credit Agreement, all of which financial data and
calculations are true, complete and correct.

3.    [No Default or Event of Default exists.]2

4.    [Schedule II attached hereto describes in reasonable detail any change in
GAAP or in the application thereof that has occurred since the date of the
audited financial statements for the immediately preceding Fiscal Year that is
material with respect to the financial statements accompanying this
Certificate.]3

5.    Schedule [II][III] attached hereto sets forth the various reports and
deliveries which are required at this time under the Credit Agreement and the
other Loan Documents.

[signature page follows]

 

2 

If a Default or Event of Default does exist, replace this language with a
statement of the nature and status thereof.

3 

Include only if applicable.



--------------------------------------------------------------------------------

GLOBAL PAYMENTS INC.

By:1  

 

Name:   Title:  

 

1 

To be signed by a Financial Officer of the applicable Borrower, i.e., the chief
financial officer, principal accounting officer, treasurer or controller and any
other officer or employee of the applicable Borrower so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Borrower designated in or pursuant to an agreement
between the applicable Borrower and the Administrative Agent.



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

For the Fiscal Quarter ending             ,              (“Statement Date”)

Global Payments Inc.

Confidential

Compliance as of the Statement Date with Section 7.03 of the Credit Agreement

 

I. Section 7.03(a) – Net Leverage Ratio    A. Total Debt of the Company and its
Subsidiaries as of the Statement Date                        

+ 1. obligations for borrowed money

  

+ 2. obligations evidenced by bonds, debentures, notes or other similar
instruments

  

+ 3. obligations in respect of the deferred purchase price of property or
services (other than (i) trade payables incurred in the ordinary course of
business on terms customary in the trade and (ii) the current and long-term
portions of accrued buyout obligations)

  

+ 4. obligations under any conditional sale or other title retention
agreement(s) relating to property acquired

  

+ 5. Capital Lease Obligations

  

+ 6. obligations, contingent or otherwise, in respect of letters of credit,
acceptances or similar extensions of credit

  

+ 7. Guarantees of the type of indebtedness described in Lines 1 through 6 above

  

+ 8. indebtedness of a third party secured by any lien on property owned by the
Company or its Subsidiaries, whether or not such indebtedness has been assumed
by the Company or its Subsidiaries

  

+ 9. obligations, contingent or otherwise, to purchase, redeem, retire or
otherwise acquire for value any Equity Interests of the Company or any of its
Subsidiaries

  

+ 10. off-balance sheet liability retained in connection with asset
securitization programs, synthetic leases, sale and leaseback transactions or
other similar obligations arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of the Company and its
Subsidiaries

  

- 11. Settlement Obligations or any contingent obligations under surety bonds or
similar obligations incurred in the ordinary course of business or Guarantees
thereof (to the extent included in items above)

  

- 12. any liabilities of a Bank Subsidiary for, or in respect of, deposits
received by such Bank Subsidiary (to the extent included in items above)

  

- 13. any obligation under or in respect of Swap Agreements (to the extent
included in items above)

  

- 14. Guarantees of Indebtedness of the Company or its Subsidiaries by the
Company or its Subsidiaries (to the extent included in items above)

  

- 15. up to $100,000,000 in obligations incurred by the Company and its
Subsidiaries in respect of Sale-Leasebacks (to the extent included in items
above)

  

- 16. up to $50,000,000 in obligations arising under letters of credit (to the
extent included in items above)

  

= 17. Total Debt

   B. Up to $250,000,000 of Unrestricted cash maintained by the Company and its
Subsidiaries   

= 1. up to $250,000,000 of Unrestricted cash

  



--------------------------------------------------------------------------------

C. Consolidated EBITDA1 of the Company and its Subsidiaries
for the twelve month period ending on the last day of such Fiscal Quarter

+ 1. Net Income

  

+ 2. federal, state, local and foreign income, value added and similar taxes (to
the extent deducted from Net Income)

  

+ 3. depreciation (to the extent deducted from Net Income)

  

+ 4. amortization (to the extent deducted from Net Income)

  

+ 5. Interest Expense (to the extent deducted from Net Income)

  

+ 6. extraordinary or unusual losses incurred other than in the ordinary course
of business (to the extent deducted from Net Income)

  

+ 7. Non-Cash Items to the extent such Non-Cash Items do not represent an
accrual or reserve for a future cash expenditure, charge or loss (to the extent
deducted from Net Income)

  

+ 8. Non-Recurring Items (to the extent deducted from Net Income)

  

- 9. extraordinary or unusual gains realized other than in the ordinary course
of business (to the extent included in Net Income)

  

- 10. non-cash income or gains (to the extent included in Net Income)

  

+ 11. with respect to any acquisition, disposition, investment, restructuring,
cost savings initiative, and other initiatives, cost savings, synergies and
operating expense reductions (calculated on a pro forma basis as though such
cost savings, synergies or operating expense reductions had been realized on the
first day of such period and as if such cost savings, synergies or operating
expense reductions were realized during the entirety of such period) that, as of
the date of calculation with respect to such period, are anticipated by the
Company in good faith to be realized within 18 months following such transaction
or initiative (or with respect to the TSYS Merger, anticipated by the Company in
good faith to be realized within 24 months of the TSYS Merger)2

  

= 12. Consolidated EBITDA

   D. Net Leverage Ratio

= 1. (Line I.A.17 - Line I.B.1) ÷ Line I.C.12

   E. Maximum Net Leverage Ratio Permitted

= 1. applicable maximum ratio under Section 7.03(a)3

   [3.50][4.00][4.25] to 1.00

 

1 

If at any time during the applicable period, the Company or any Subsidiary shall
have consummated an acquisition (including an Acquisition) or disposition, then
this calculation shall be determined after giving pro forma effect to the
acquisition or disposition (including any Consolidated EBITDA, Indebtedness,
Interest Expense, Total Debt or assets acquired, incurred, assumed or disposed
of in connection therewith and after giving effect to the repayment or payments
of the Indebtedness and any incurrence of Indebtedness and use of proceeds in
connection therewith) as if such transaction had occurred on the first day of
such period. See Section 1.03(a) of the Credit Agreement.

2 

Provided that (A) such cost savings, synergies or operating expense reductions
are factually supportable and (B) the aggregate amount of such adjustments taken
into account in determining Consolidated EBITDA for any period of determination
shall not exceed an aggregate amount equal to 15% of Consolidated EBITDA (as
calculated without giving effect to such adjustments).

3 

As of the last day of each Fiscal Quarter commencing with the first Fiscal
Quarter ending after the Closing Date, the Net Leverage Ratio shall not be
greater than 3.50 to 1.00 ; provided that the Company may elect by written
notice delivered to the Administrative Agent prior to the date that is thirty
(30) days following consummation of any Qualifying Acquisition by the Company or
any Subsidiary to increase the maximum Net Leverage Ratio to (i) 4.25 to 1.00 or
(ii) 4.00 to 1.00 (each of (i) and (ii), a “Step-Up”); provided, further, that
(w) during the term of the Credit Agreement, the Company may elect no more than
one Step-Up under clause (i) above and one Step-Up under clause (ii) above, (x)
each such Step-Up shall be effective upon the consummation of such Qualifying
Acquisition, (y) each such Step-Up shall only apply for the Fiscal Quarter
during which the applicable Qualifying Acquisition has been consummated and the
three (3) consecutive Fiscal Quarters ending immediately following such Fiscal
Quarter and (z) the Company may not elect the second Step-Up unless after the
date of election with respect to the first Step-Up and prior to the date of
election with respect to the second Step-Up, the Net Leverage Ratio shall have
been less than or equal to 3.00 to 1.00 as of the last day of at least two (2)
consecutive Fiscal Quarters, as evidenced by a Compliance Certificate delivered
to the Administrative Agent. See Section 7.03(a) of the Credit Agreement.



--------------------------------------------------------------------------------

II. Section 7.03(b) – Interest Coverage Ratio A. Consolidated EBITDA of the
Company and its Subsidiaries
for the twelve month period ending on the last day of such Fiscal Quarter

= 1. Line I.C.12

   B. Interest Expense for the twelve month period ending on the last day of
such Fiscal Quarter

+ 1. all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case paid in
cash and to the extent treated as interest in accordance with GAAP

  

+ 2. all interest paid in cash with respect to discontinued operations to the
extent treated as interest in accordance with GAAP

  

+ 3. the interest component of any payments in respect of Capital Lease
Obligations (whether capitalized or expensed) that is treated as interest in
accordance with GAAP

  

= 4. Interest Expense

   C. Interest Coverage Ratio

= 1. Line II.A.1 ÷ Line II.B.4

   D. Minimum Interest Coverage Ratio Permitted

= 1. maximum ratio under Section 7.03(b)4

   3.00 to 1.00

 

4 

Equal to 3.00 to 1.00 for the twelve month period ending on the last day of the
applicable Fiscal Quarter. See Section 7.03(b) of the Credit Agreement.



--------------------------------------------------------------------------------

Exhibit D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Assignment Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto in the amount[s] and equal to the
percentage interest[s] identified below of all of the outstanding rights and
obligations under the respective facilities identified below (including, without
limitation, Letters of Credit, Swing Line Loans and the Guaranty included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:                                                                
   [Assignor [is][is not] a Defaulting Lender.] 2.    Assignee:   
                                                                   

[and is an Approved Lender or Affiliate/Approved Fund

of [identify Lender]]1[and is an Affiliate/Approved Fund

of [identify Lender]]2

3.    Company:    Global Payments Inc.

 

1 

Include if assignment is prior to (and including) the Closing Date. Select as
applicable.

2 

Include if assignment is after the Closing Date. Select as applicable.



--------------------------------------------------------------------------------

4.    Administrative Agent:    Bank of America, N.A., as the administrative
agent under the Credit Agreement 5.    Credit Agreement:    The Credit Agreement
dated as of July 9, 2019 among the Company, the other Borrowers parties thereto,
the lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer 6.    Assigned
Interest:   

 

Aggregate amount of

Commitments/

Loans being assigned

herein by Assignor*

 

Aggregate amount of

Outstanding

Commitments/ Loans

held by all Lenders

 

Percentage of

outstanding

Commitments/Loans

of all Lenders being

assigned herein to

Assignee1

 

Percentage of

outstanding

Commitments/ Loans

of all Lenders retained

by Assignor7

$

  $   %   %

[7. Trade Date:                                                              ]2

Assignment Date:                          ,          [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers and the Related Parties or its
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

* 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Assignment Date.

1 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loan of all
Lenders.

2 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:  

 

Name:   Title:  

ASSIGNEE [NAME OF ASSIGNEE]

By:  

 

Name:   Title:  

 

[Consented to and]3 Accepted: BANK OF AMERICA, N.A.,
as Administrative Agent

By:  

 

Name:   Title:  

[Consented to:]4

GLOBAL PAYMENTS INC.

By:  

 

Name:   Title:  

 

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

[Consented to:]5

BANK OF AMERICA, N.A.,

as Swing Line Lender

By:  

 

Name:   Title:  

[Consented to:]

                                         ,

as L/C Issuer6

By:  

 

Name:   Title:  

 

5 

To be added only if the consent of the Swing Line Lender is required by the
terms of the Credit Agreement.

6 

To be added only if the consent of the applicable L/C Issuer is required by the
terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

CREDIT AGREEMENT DATED AS OF JULY 9, 2019, AMONG GLOBAL PAYMENTS INC., CERTAIN
OTHER BORROWERS FROM TIME TO TIME PARTY THERETO, THE LENDERS FROM TIME TO TIME
PARTY THERETO, AND BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, SWING LINE
LENDER AND AN L/C ISSUER

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers and each of the Borrowers’ Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrowers and each of the Borrowers’
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements to be an assignee under Section 10.06 of the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.06 of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and



--------------------------------------------------------------------------------

information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the Assignee.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

Exhibit E

[Reserved]



--------------------------------------------------------------------------------

Exhibit F

FORM OF BORROWER REQUEST AND ASSUMPTION AGREEMENT

Date:                     ,         

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Borrower Request and Assumption Agreement is made and delivered pursuant to
Section 2.16 of that certain Credit Agreement, dated as of July 9, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Global Payments Inc., a Georgia
corporation, certain other borrowers from time to time party thereto (each a
“Borrower” and together the “Borrowers”), the Lenders and L/C Issuers from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer, and reference is made thereto for full
particulars of the matters described therein. All capitalized terms used in this
Borrower Request and Assumption Agreement and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

[Each of]                                               ([the “Applicant
Borrower”][each, an “Applicant Borrower” and collectively, the “Applicant
Borrowers”]) and the Company hereby confirms, represents and warrants to the
Administrative Agent and the Lenders that [the][such] Applicant Borrower is a
wholly-owned Subsidiary of the Company.

The documents required to be delivered to the Administrative Agent under
Section 2.16 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

The parties hereto hereby confirm that with effect from the date hereof,
[the][each] Applicant Borrower shall have obligations, duties and liabilities
toward each of the other parties to the Credit Agreement identical to those
which [the][such] Applicant Borrower would have had if [the][such] Applicant
Borrower had been an original party to the Credit Agreement as a Borrower.
[The][Each] Applicant Borrower confirms its acceptance of, and consents to, all
representations and warranties, covenants, and other terms and provisions of the
Credit Agreement.

The parties hereto hereby request that [the][each] Applicant Borrower become a
Designated Borrower under the Credit Agreement and that [the][such] Applicant
Borrower be entitled to receive Loans under the Credit Agreement, and
understand, acknowledge and agree that neither the Applicant Borrower[s] nor the
Company on their behalf shall have any right to request any Loans for its
account unless and until the date five Business Days after the effective date
designated by the Administrative Agent in a Borrower Notice delivered to the
Company and the Lenders pursuant to Section 2.16 of the Credit Agreement.

This Borrower Request and Assumption Agreement shall constitute a Loan Document
under the Credit Agreement.



--------------------------------------------------------------------------------

THIS BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Borrower Request and
Assumption Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

[APPLICANT BORROWER]

By:  

 

Name:   Title:  

GLOBAL PAYMENTS INC.,

a Georgia corporation

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit G

FORM OF BORROWER NOTICE

Date:                     ,         

To: Global Payments Inc.

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Borrower Notice is made and delivered pursuant to Section 2.16 of that
certain Credit Agreement, dated as of July 9, 2019 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among Global Payments Inc., certain other borrowers from
time to time party thereto (each a “Borrower” and together the “Borrowers”), the
Lenders and L/C Issuers from time to time party thereto, and Bank of America,
N.A. as Administrative Agent, Swing Line Lender and an L/C Issuer, and reference
is made thereto for full particulars of the matters described therein. All
capitalized terms used in this Borrower Notice and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [                                        ] shall
be a Borrower and may receive Loans for its account on the terms and conditions
set forth in the Credit Agreement.

This Borrower Notice shall constitute a Loan Document under the Credit
Agreement.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit H-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of July 9, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Global Payments Inc., a Georgia
corporation, certain other borrowers from time to time party thereto (each a
“Borrower” and together the “Borrowers”), the Lenders and L/C Issuers from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of a Borrower within the meaning of Section 881(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to a Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

Name:   Title:  

Date:                     ,         



--------------------------------------------------------------------------------

Exhibit H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of July 9, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Global Payments Inc., a Georgia
corporation, certain other borrowers from time to time party thereto (each a
“Borrower” and together the “Borrowers”), the Lenders and L/C Issuers from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of a Borrower within the meaning of
Section 881(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to a Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

Name:   Title:  

Date:                     ,         



--------------------------------------------------------------------------------

Exhibit H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of July 9, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Global Payments Inc., a Georgia
corporation, certain other borrowers from time to time party thereto (each a
“Borrower” and together the “Borrowers”), the Lenders and L/C Issuers from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of a
Borrower within the meaning of Section 881(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to a Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or W-8BEN-E, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

Name:   Title:  

Date:                     ,         



--------------------------------------------------------------------------------

Exhibit H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement, dated as of July 9, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Global Payments Inc., a Georgia
corporation, certain other borrowers from time to time party thereto (each a
“Borrower” and together the “Borrowers”), the Lenders and L/C Issuers from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of a Borrower within
the meaning of Section 881(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to a
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN (or W-8BEN-E, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

Name:   Title:  

Date:                     ,         



--------------------------------------------------------------------------------

Exhibit I

FORM OF SOLVENCY CERTIFICATE

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned chief financial officer of Global Payments Inc. (the
“Borrower”), in that capacity only and not in my individual capacity, do hereby
certify as of the date hereof that:

1.    This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 4.02(c) of the Credit Agreement, dated as of July 9, 2019
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among the Borrower, certain other
borrowers from time to time party thereto, the Lenders and L/C Issuers from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer. Unless otherwise defined herein, capitalized
terms used in this certificate shall have the meanings set forth in the Credit
Agreement.

2.    For purposes of this certificate, I, or officers of the Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a)    I have reviewed the financial statements referred to in Section 6.01 of
the Credit Agreement for the most recently ended Fiscal Quarter.

(b)    I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

(c)    As chief financial officer of the Borrower, I am familiar with the
financial condition of the Borrower and its Subsidiaries.

3.    Based on and subject to the foregoing, as of the Closing Date immediately
after giving effect to the TSYS Merger and the related transactions:

(a)    the Borrower and its Subsidiaries on a consolidated basis are able to pay
their debts and other liabilities, contingent obligations and other commitments
as they mature in their ordinary course;

(b)    the Borrower and its Subsidiaries do not intend to, and do not believe
that they will, incur debts or liabilities beyond their ability to pay as such
debts and liabilities mature in their ordinary course;

(c)    the Borrower and its Subsidiaries on a consolidated basis are not engaged
in a business or a transaction, and are not about to engage in a business or a
transaction, for which their property would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which they are engaged;



--------------------------------------------------------------------------------

(d)    the fair value of the property and assets of the Borrower and its
Subsidiaries on a consolidated basis is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of the
Borrower and its Subsidiaries on a consolidated basis; and

(e)    the present fair salable value of the property and assets of the Borrower
and its Subsidiaries on a consolidated basis is not less than the amount that
will be required to pay the probable liability of the Borrower and its
Subsidiaries on a consolidated basis on their debts as they become absolute and
matured.

In computing the amount of contingent liabilities for purposes of the foregoing
statements, it is intended that such liabilities will be computed at the amount
which, in light of all the facts and circumstances existing as of the date
hereof, represents the amount that can reasonably be expected to become an
actual or matured liability, and all in accordance with GAAP.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this certificate to be executed on its
behalf by its chief financial officer as of the date first written above.

 

GLOBAL PAYMENTS INC.

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF NOTICE OF LOAN PREPAYMENT

 

TO:

  

Bank of America, N.A., as Administrative Agent [and [a] Swing Line Lender]

RE:    Credit Agreement, dated as of July 9, 2019 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among Global Payments Inc., a Georgia corporation, certain other
borrowers from time to time party thereto (each a “Borrower” and together the
“Borrowers”), the Lenders and L/C Issuers from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer. Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Credit Agreement. DATE:1   
                                    

 

 

The Borrower hereby notifies the Administrative Agent that on
[                    ]2 pursuant to the terms of Section 2.05 (Prepayments) of
the Credit Agreement, the Borrower intends to prepay/repay the following Loans
as more specifically set forth below:

☐  Optional prepayment of Loans in the following amount(s):

☐  Base Rate Loans: $[                         ]3

☐  LIBOR Daily Loans: $[                   ]4

 

1 

For all prepayments (other than prepayments of Swing Line Loans), notice to be
received by the Administrative Agent not later than (A) 12:00 p.m. three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) 11:00 a.m. three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies, and
(C) 11:00 a.m. on the date of prepayment of Base Rate Loans or LIBOR Daily
Loans.

For prepayments of Swing Line Loans, notice to be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment.

2 

Specify date of such prepayment.

3 

Any prepayment of Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof (or if less, the entire principal
amount thereof outstanding).

4 

Any prepayment of LIBOR Daily Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).



--------------------------------------------------------------------------------

☐  Eurocurrency Rate Loans: $[                    ]5

In Dollars  ☐  or the following Alternative Currency:[            ]

Applicable Interest Period:[                ]

☐  Optional prepayment of Swing Line Loans in the following amount:6

☐  Base Rate Loans: $[                      ]

☐  LIBOR Daily Loans: $[                ]

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  

 

5 

Any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

6 

Any prepayment of Swing Line Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof (or if less, the entire principal
amount thereof outstanding).



--------------------------------------------------------------------------------

GLOBAL PAYMENTS INC.,

a Georgia corporation

By:1

 

        

Name:

 

Title:

 

 

1 

To be signed by a Financial Officer of the applicable Borrower, i.e., the chief
financial officer, principal accounting officer, treasurer or controller and any
other officer or employee of the applicable Borrower so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Borrower designated in or pursuant to an agreement
between the applicable Borrower and the Administrative Agent.



--------------------------------------------------------------------------------

Exhibit K

[Form of]

List of Outstanding Letters of Credit

 

TO:    Bank of America, N.A., as Administrative Agent RE:    Credit Agreement,
dated as of July 9, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Global
Payments Inc., a Georgia corporation, certain other borrowers from time to time
party thereto (each a “Borrower” and together the “Borrowers”), the Lenders and
L/C Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer. DATE:26   
                        

 

 

The undersigned,                          (the “L/C Issuer”) hereby delivers
this report to the Administrative Agent, pursuant to the terms of
Section 2.03(a)(vii) of the Credit Agreement.

The L/C Issuer plans to issue, amend, renew, increase or extend the follow
Letter(s) of Credit on [insert date].

 

L/C No.

   Maximum
Face
Amount      Current
Face
Amount      Currency      Financials or
Performance
SBLC      Beneficiary
Name      Issuance
Date      Expiry
Date      Auto
Renewal      Date of
Amendment      Amount of
Amendment                                                                       
                                                  

 

26 

To be delivered on a monthly basis.



--------------------------------------------------------------------------------

[The L/C Issuer made a payment, with respect to L/C No. [                ], on
[insert date] in the amount of [$]                    ].]

[The Borrower failed to reimburse the L/C Issuer for a payment made in the
amount of [$][insert amount of such payment] pursuant to L/C No.
[                ] on [insert date of such failure], with respect to L/C No.
[                ].]

Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.

 

L/C No.

   Maximum
Face
Amount      Current
Face
Amount      Currency      Financials or
Performance
SBLC      Beneficiary
Name      Issuance
Date      Expiry
Date      Auto
Renewal      Date of
Amendment      Amount of
Amendment                                                                       
                                                  

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[L/C ISSUER],

as an L/C Issuer

By:

 

 

Name:

 

 

Title:

 

 